Exhibit 10.2

 

EXECUTION COPY

 

LEVEL 3 COMMUNICATIONS, INC.

 

$175,000,000
6.5% Convertible Senior Notes due 2016

 

UNDERWRITING AGREEMENT

 

New York, New York
September 14, 2010

 

Merrill Lynch, Pierce, Fenner & Smith

Incorporated

as Representative of the several Underwriters

One Bryant Park

New York, New York  10036

 

Ladies and Gentlemen:

 

Level 3 Communications, Inc., a corporation organized under the laws of Delaware
(the “Company”), proposes to sell to the several underwriters named in
Schedule I hereto (the “Underwriters”), for whom you (the “Representative”) are
acting as representative, $175,000,000 aggregate principal amount of its 6.5%
Convertible Senior Notes due 2016 (the “Underwritten Securities”).  The Company
also proposes to grant to the Underwriters an option to purchase up to
$26,250,000 additional principal amount of such Convertible Senior Notes to
cover over-allotments, if any (the “Option Securities”; and together with the
Underwritten Securities, the “Securities”).  The Securities are convertible into
shares of Common Stock, par value $0.01 per share (the “Common Stock”), of the
Company at the conversion rate set forth in the Final Prospectus.  The
Securities are to be issued under an indenture dated as of December 24, 2008
(the “Base Indenture”), between the Company and The Bank of New York Mellon, as
trustee (the “Trustee”), as supplemented by a third supplemental indenture to be
dated as of September 20, 2010 (the “Supplemental Indenture” and, together with
the Base Indenture, the “Indenture”).  To the extent there are no additional
Underwriters listed on Schedule I other than you, the term Representative as
used herein shall mean you, as Underwriter, and the term Underwriters shall mean
either the singular or plural as the context requires.  Any reference herein to
the Registration Statement, the Basic Prospectus, any Preliminary Prospectus or
the Final Prospectus shall be deemed to refer to and include the documents
incorporated by reference therein pursuant to Item 12 of Form S-3 which were
filed under the Exchange Act on or before the Effective Date of the Registration
Statement or the issue date of the Basic Prospectus, any Preliminary Prospectus
or the Final Prospectus, as the case may be; and any reference herein to the
terms “amend”, “amendment” or “supplement” with respect to the Registration
Statement, the Basic Prospectus, any Preliminary Prospectus or the Final
Prospectus shall be deemed to refer to and include the filing of any document
under the Exchange Act after the Effective Date of the Registration Statement,
or the issue date of the Basic Prospectus, any Preliminary Prospectus or the
Final Prospectus, as the case may be, deemed to be incorporated therein by
reference.  Certain terms used herein are defined in Section 19 hereof.

 

--------------------------------------------------------------------------------


 

1.  Representations and Warranties.  The Company represents and warrants to, and
agrees with, each Underwriter as set forth below in this Section 1.

 

(a)  The Company meets the requirements for use of Form S-3 under the Securities
Act and has prepared and filed with the Commission an automatic shelf
registration statement, as defined in Rule 405 (file number 333-154976) on
Form S-3, including a related basic prospectus, for registration under the
Securities Act of the offering and sale of the Securities.  Such Registration
Statement, including any amendments thereto filed prior to the Applicable Time,
became effective upon filing.  The Company may have filed with the Commission,
as part of an amendment to the Registration Statement or pursuant to
Rule 424(b), the Preliminary Prospectus, which has previously been furnished to
you.  The Company will file with the Commission a final prospectus supplement
relating to the Securities in accordance with Rule 424(b).  As filed, such final
prospectus supplement shall contain all information required by the Securities
Act and the rules thereunder, and, except to the extent the Representative shall
agree in writing to a modification, shall be in all substantive respects in the
form furnished to you prior to the Applicable Time or, to the extent not
completed at the Applicable Time, shall contain only such specific additional
information and other changes (beyond that contained in the Basic Prospectus and
the Preliminary Prospectus) as the Company has advised you, prior to the
Applicable Time, will be included or made therein.  At the Applicable Time, the
Company was eligible to use the Registration Statement for an offering pursuant
to Rule 415(a)(1)(x).  The initial Effective Date of the Registration Statement
was not earlier than the date three years before the Applicable Time.

 

(b)  On the Effective Date, the Registration Statement did, and when the Final
Prospectus is first filed in accordance with Rule 424(b) and on the Closing Date
(as defined herein) and on any date on which Option Securities are purchased, if
such date is not the Closing Date (a “settlement date”), the Final Prospectus
(and any supplement thereto) will, comply in all material respects with the
applicable requirements of the Securities Act, the Exchange Act and the Trust
Indenture Act and the respective rules thereunder; on the Effective Date and at
the Applicable Time, the Registration Statement did not or will not contain any
untrue statement of a material fact or omit to state any material fact required
to be stated therein or necessary in order to make the statements therein not
misleading; on the Effective Date and on the Closing Date the Indenture did or
will comply in all material respects with the applicable requirements of the
Trust Indenture Act and the rules thereunder; and, on the date of any filing
pursuant to Rule 424(b) and on the Closing Date and any settlement date, the
Final Prospectus (together with any supplement thereto) will not include any
untrue statement of a material fact or omit to state a material fact necessary
in order to make the statements therein, in the light of the circumstances under
which they were made, not misleading; provided, however, that the Company makes
no representations or warranties as to (i) that part of the Registration
Statement which shall constitute the Statement of Eligibility and Qualification
(Form T-1) under the Trust Indenture Act of the Trustee or (ii) the information
contained in or omitted from the Registration Statement or the Final Prospectus
(or any supplement thereto) in reliance upon and in conformity with information
furnished in writing to the Company by or on behalf of any Underwriter

 

2

--------------------------------------------------------------------------------


 

through the Representative specifically for inclusion in the Registration
Statement or the Final Prospectus (or any supplement thereto), it being
understood and agreed that the only such information furnished by or on behalf
of any Underwriter consists of the information described as such in Section 8
hereof.

 

(c)  At the Applicable Time, (i) the Disclosure Package and (ii) each electronic
road show, when taken together as a whole with the Disclosure Package, does not
contain any untrue statement of a material fact or omit to state any material
fact necessary in order to make the statements therein, in the light of the
circumstances under which they were made, not misleading.  The preceding
sentence does not apply to statements in or omissions from the Disclosure
Package based upon and in conformity with written information furnished to the
Company by any Underwriter through the Representative specifically for use
therein, it being understood and agreed that the only such information furnished
by or on behalf of any Underwriter consists of the information described as such
in Section 8 hereof.

 

(d)  (i) At the time of filing the Registration Statement, (ii) at the time of
the most recent amendment thereto for the purposes of complying with
Section 10(a)(3) of the Securities Act (whether such amendment was by
post-effective amendment, incorporated report filed pursuant to Sections 13 or
15(d) of the Exchange Act or form of prospectus), (iii) at the time the Company
or any person acting on its behalf (within the meaning, for this clause only, of
Rule 163(c)) made any offer relating to the Securities in reliance on the
exemption in Rule 163, and (iv) at the date and time that this agreement is
executed and delivered by the parties hereto (with such date being used as the
determination date for purposes of this clause (iv)), the Company was or is (as
the case may be) a “well-known seasoned issuer” as defined in Rule 405.  The
Company agrees to pay the fees required by the Commission relating to the
Securities within the time required by Rule 456(b)(1) without regard to the
proviso therein and otherwise in accordance with Rules 456(b) and 457(r).

 

(e)  (i) At the earliest time after the filing of the Registration Statement
that the Company or another offering participant made a bona fide offer (within
the meaning of Rule 164(h)(2)) of the Securities and (ii) as of the Applicable
Time (with such date being used as the determination date for purposes of this
clause (ii)), the Company was not and is not an Ineligible Issuer (as defined in
Rule 405), without taking account of any determination by the Commission
pursuant to Rule 405 that it is not necessary that the Company be considered an
Ineligible Issuer.

 

(f)  Each Issuer Free Writing Prospectus does not include any information that
conflicts with the information contained in the Registration Statement,
including any document incorporated therein and any prospectus supplement deemed
to be a part thereof that has not been superseded or modified.  The foregoing
sentence does not apply to statements in or omissions from any Issuer Free
Writing Prospectus based upon and in conformity with written information
furnished to the Company by any Underwriter through the Representative
specifically for use therein, it being understood and agreed that the only such
information furnished by or on behalf of any Underwriter consists of the
information described as such in Section 8 hereof.

 

3

--------------------------------------------------------------------------------


 

(g)  Subsequent to the respective dates as of which information is given in the
Disclosure Package and the Final Prospectus, except as set forth or contemplated
in the Disclosure Package and the Final Prospectus, neither the Company nor any
of its subsidiaries has incurred any liabilities or obligations, direct or
contingent, which are material to the Company and its subsidiaries taken as a
whole, nor entered into any transaction not in the ordinary course of business
that is material to the Company and its subsidiaries taken as a whole, and there
has not been, singularly or in the aggregate, any material adverse effect in the
properties, business, results of operations, financial condition, affairs or
business prospects of the Company and its subsidiaries taken as a whole (a
“Material Adverse Effect”).  Without limiting the foregoing, neither the Company
nor any of its subsidiaries has sustained since the respective dates as of which
information is given in the Disclosure Package and the Final Prospectus any loss
or interference with its business from fire, explosion, flood or other calamity,
whether or not covered by insurance, or from any labor dispute or court or
governmental or regulatory action, order or decree, constituting a Material
Adverse Effect, otherwise than as set forth or contemplated in the Disclosure
Package and the Final Prospectus.

 

(h)  Each of the Company and the Subsidiaries (x) has been duly organized and is
validly existing as a corporation or other business organization under the laws
of its jurisdiction of organization and is in good standing under the laws of
such jurisdiction, (y) has the requisite corporate power and authority to carry
on its business as it is currently being conducted and as described in the
Disclosure Package and the Final Prospectus, and to own, lease and operate its
properties and (z) is duly qualified and is authorized to do business and is in
good standing in each jurisdiction where the operation, ownership or leasing of
property or the conduct of its business requires such qualification, except
where any failure to be so qualified would not, singularly or when aggregated
with failures to be qualified elsewhere, have a Material Adverse Effect.  The
Company has the requisite corporate power and authority to execute, deliver and
perform this Agreement and the Supplemental Indenture and to issue, sell and
deliver the Securities.  As of the date of its execution, the Company had the
requisite corporate power and authority to execute, deliver and perform the Base
Indenture.  The term “Subsidiary” means each entity listed on Schedule II hereto
and the Company has no “significant subsidiaries” (as defined in Regulation S-X)
other than the Subsidiaries.

 

(i)  The Company has an authorized equity capitalization of
2,910,000,000 shares, consisting of 2,900,000,000 shares of Common Stock, par
value $0.01 per share, and 10,000,000 shares of Preferred Stock, par value $0.01
per share.  All of the issued shares of capital stock of the Company have been
duly and validly authorized and are fully paid and non-assessable and conform in
all material respects to the descriptions thereof contained in the Disclosure
Package and the Final Prospectus.  The shares of Common Stock initially issuable
upon conversion of the Securities have been duly and validly authorized and,
when issued upon conversion of the Securities in accordance with the terms of
the Indenture, will be validly issued, fully paid and nonassessable; the Board
of Directors of the Company or a duly constituted committee thereof has duly and
validly adopted resolutions reserving such shares of Common Stock for issuance
upon conversion of the Securities; the holders of outstanding shares of capital
stock of the Company are not entitled to preemptive or other rights to subscribe
for the Securities or

 

4

--------------------------------------------------------------------------------


 

the shares of Common Stock issuable upon conversion thereof; and, except as set
forth in the Disclosure Package and the Final Prospectus and except for
outstanding warrants and options to purchase shares of Common Stock that in the
aggregate represent less than 1% of the Common Stock outstanding on the date
hereof, no options, warrants or other rights to purchase, agreements or other
obligations to issue, or rights to convert any obligations into or exchange any
securities for, shares of capital stock of or ownership interests in the Company
are outstanding.  All of the issued and outstanding shares of capital stock or
equity interests of each of the Subsidiaries have been duly and validly
authorized and issued, are fully paid and non-assessable and, except as set
forth or contemplated in the Disclosure Package and the Final Prospectus, are
owned, directly or through subsidiaries, by the Company, free and clear of any
lien or other claim or encumbrance (other than the pledge of such shares or
equity interests pursuant to the agreements the Company and certain of its
subsidiaries have entered into in connection with the senior secured term loan
described in the Disclosure Package and the Final Prospectus).

 

(j)  The Securities have been duly authorized, and, when executed by the Company
and authenticated by the Trustee in accordance with the terms of the Indenture
and delivered to and duly paid for by the Underwriters in accordance with the
terms of this Agreement, will constitute valid and legally binding obligations
of the Company entitled to the benefits provided by the Indenture and will be
convertible into Common Stock in accordance with their terms.  The Base
Indenture has been duly authorized, executed and delivered by the Company and
duly qualified under the Trust Indenture Act and, when the Supplemental
Indenture is executed and delivered by the Company and the Trustee, the
Indenture will constitute a valid and legally binding obligation of the Company,
enforceable in accordance with its terms, subject, as to enforcement, to
bankruptcy, insolvency, fraudulent transfer, reorganization, moratorium and
other laws of general applicability relating to or affecting creditors’ rights
and to general equity principles.  The Securities and the Indenture will conform
to the description thereof in the Disclosure Package and the Final Prospectus.

 

(k)  There is no franchise, contract or other document of a character required
to be described in the Disclosure Package or the Final Prospectus, or to be
filed as an exhibit to the Registration Statement, which is not described or
filed as required; and the statements (i) incorporated by reference in the
Disclosure Package and the Final Prospectus from the Company’s Annual Report on
Form 10-K for the year ended December 31, 2009, under the heading “Legal
Proceedings”, as supplemented by the Quarterly Reports on Form 10-Q for the
quarterly periods ended March 31, 2010 and June 30, 2010, and (ii) in the
Preliminary Prospectus and the Final Prospectus under the heading
“Business—Regulation”, in each case fairly summarize the matters therein
described.

 

(l)  This Agreement has been duly authorized, executed and delivered by the
Company.

 

(m)  The Company is not and, after giving effect to the offering and sale of the
Securities and the application of the proceeds thereof as described in the
Disclosure Package and the Final Prospectus, will not be an “investment company”
as defined in the Investment Company Act of 1940, as amended.

 

5

--------------------------------------------------------------------------------


 

(n)  The execution and delivery of this Agreement and the Indenture, the
issuance and sale of the Securities hereunder, the issuance of Common Stock upon
conversion of the Securities, the performance by the Company of this Agreement
and the Indenture and the consummation of the other transactions herein and
therein contemplated will not (x) conflict with or result in a breach or
violation of any of the respective charters, by-laws or other organizational
documents of the Company or any of the Subsidiaries, (y) violate or conflict
with any statute, rule or regulation applicable to the Company or any Subsidiary
or any order or decree of any governmental or regulatory agency or body or any
court having jurisdiction over the Company or any Subsidiary or any of their
respective properties or (z) after giving effect to the waivers and consents
obtained on or prior to the date hereof, if any, conflict with or result in a
breach or violation of any term or provision of, constitute a default or cause
an acceleration of any obligation under, or result in the imposition or creation
of (or the obligation to create or impose) a lien or other claim or encumbrance
with respect to, any bond, note, debenture or other evidence of indebtedness or
any indenture, mortgage or deed of trust or any other agreement or instrument to
which the Company or any of the Subsidiaries, is a party or by which it or any
of them is bound, or to which any properties of the Company or any of the
Subsidiaries is or may be subject, except, in the case of clauses (y) and
(z) for violations, conflicts, breaches, defaults, accelerations of obligations
or liens that would not, individually or in the aggregate, have a Material
Adverse Effect.  No material authorization, approval or consent or order of, or
filing, registration or qualification with, any court or governmental or
regulatory body or agency is required in connection with the transactions
contemplated by this Agreement or the Indenture except as have been made or
obtained and except as may be required by and made with or obtained from state
securities laws or regulations, or, with respect to filing the Final Prospectus
with the Commission in accordance with Rule 424(b) under the Securities Act.

 

(o)  Except as described in the Disclosure Package and the Final Prospectus,
there is no action, suit or proceeding before or by any court, arbitrator or
governmental or regulatory official, agency or body, domestic or foreign,
pending against or affecting the Company or any of its subsidiaries, or any of
their respective properties, that, if determined adversely, is reasonably
expected to affect adversely the issuance of the Securities or in any manner
draw into question the validity of this Agreement, the Indenture or the
Securities or to result, singularly or when aggregated with other pending
actions and actions known to be threatened that are not described in the
Disclosure Package and the Final Prospectus, in a Material Adverse Effect, or
that is reasonably expected to materially and adversely affect the consummation
of this Agreement or the Indenture or the transactions contemplated hereby or
thereby, and to the best of the Company’s knowledge, no such proceedings are
contemplated or threatened.

 

(p)  None of the Company or any of the Subsidiaries is or after giving effect to
the issuance of the Securities will be (i) in violation of its respective
charter, bylaws or other organizational documents or (ii) in default in the
performance of any bond, debenture, note or any other evidence of indebtedness
or any indenture, mortgage, deed of trust or other contract, lease or other
instrument to which the Company or any of the Subsidiaries is a party or by
which any of them is bound, or to which any of the property or assets of the
Company or any of the Subsidiaries is subject, or (iii) in violation of any law
or

 

6

--------------------------------------------------------------------------------


 

statute or any judgment, order, rule or regulation of any court or arbitrator or
governmental or regulatory authority, except in the case of clauses (ii) or
(iii) above, for any such default or violation that could not, singularly or in
the aggregate, have a Material Adverse Effect.

 

(q)  KPMG LLP, who have certified certain of the consolidated financial
statements and supporting schedules of the Company included or incorporated by
reference in the Disclosure Package and the Final Prospectus, are independent
public accountants with respect to the Company and its subsidiaries, as required
by the Securities Act.  The consolidated historical statements, together with
related schedules and notes, if any, included or incorporated by reference in
the Disclosure Package and the Final Prospectus comply as to form in all
material respects with the requirements of the Securities Act.  Such historical
financial statements fairly present in all material respects the consolidated
financial position of the Company and its subsidiaries at the respective dates
indicated and the results of their operations and their cash flows for the
respective periods indicated, in accordance with generally accepted accounting
principles, except as otherwise expressly stated therein, as consistently
applied throughout such periods.  The other financial and statistical
information and data included in the Disclosure Package and the Final Prospectus
are, in all material respects, accurately presented and prepared on a basis
consistent with such financial statements and the books and records of the
Company.

 

(r)  Each of the Company and the Subsidiaries has all certificates, consents,
exemptions, orders, permits, licenses, authorizations, or other approvals (each,
an “Authorization”) of and from, and has made all declarations and filings with,
all Federal, state, local and other governmental or regulatory bodies or
agencies, and all courts and other tribunals, necessary or required to own,
lease, license and use its properties and assets and to conduct its business as
currently operated in the manner described in the Disclosure Package and the
Final Prospectus, except to the extent that the failure to obtain or file any
such Authorizations would not, singularly or in the aggregate, reasonably be
expected to have a Material Adverse Effect.  All such Authorizations are in full
force and effect with respect to the Company and the Subsidiaries, and the
Company and the Subsidiaries are in compliance in all material respects with the
terms and conditions of all such Authorizations and with the rules and
regulations of the regulatory authorities and governing bodies having
jurisdiction with respect thereto.

 

(s)  The Company and each of its subsidiaries maintain a system of internal
accounting controls sufficient to provide reasonable assurance that
(i) transactions are executed in accordance with management’s general or
specific authorizations; (ii) transactions are recorded as necessary to permit
preparation of financial statements in conformity with generally accepted
accounting principles and to maintain asset accountability; (iii) access to
material assets is permitted only in accordance with management’s general or
specific authorization; and (iv) the recorded accountability for material assets
is compared on a periodic basis, which the Company believes are reasonable
intervals, with the existing assets and appropriate action is taken with respect
to any material differences.  The Company and its applicable executive officers
have complied with Rule 13a-14 under the Exchange Act.

 

7

--------------------------------------------------------------------------------


 

(t)  Except as disclosed in the Disclosure Package and the Final Prospectus, no
holder of any security of the Company has or will have any right to require the
registration of such security by virtue of the offering and sale of the
Securities under this Agreement other than (i) any such right that has been
expressly waived in writing and (ii) any such right in respect of outstanding
warrants to purchase shares of Common Stock of the Company that in the aggregate
represent less than 1% of the shares of Common Stock of the Company outstanding
on the date hereof.  No holder of any of the outstanding shares of capital stock
of the Company or any other person is entitled to preemptive or other rights to
subscribe for the Securities.

 

(u)  The Company has not taken nor will it take, directly or indirectly, any
action prohibited by Regulation M under the Exchange Act, in connection with the
offering of the Securities.

 

(v)  Prior to the date hereof, the Company has furnished to the Representative
letters, substantially in the form of Exhibit E hereto, duly executed by the
executive officers and directors of the Company set forth on Schedule IV hereto
and addressed to the Representative.

 

(w)  The Registration Statement is not the subject of a pending proceeding or
examination under Section 8(d) or 8(e) of the Securities Act, and the Company is
not the subject of a pending proceeding under Section 8A of the Securities Act
in connection with the offering of the Securities.

 

(x)  The operations of the Company and its subsidiaries are and have been
conducted at all times in compliance with applicable financial recordkeeping and
reporting requirements in all material respects and the money laundering
statutes and the rules and regulations thereunder and any related or similar
rules, regulations or guidelines, issued, administered or enforced by any
governmental agency (collectively, the “Money Laundering Laws”) and no action,
suit or proceeding by or before any court or governmental agency, authority or
body or any arbitrator involving the Company or any of its subsidiaries with
respect to the Money Laundering Laws is pending or, to the best knowledge of the
Company, threatened.

 

(y)  None of the Company, any of its subsidiaries or, to the knowledge of the
Company, any director, officer, agent or employee of the Company or any of its
subsidiaries is currently subject to any sanctions administered by the Office of
Foreign Assets Control of the U.S. Department of the Treasury (“OFAC”); and the
Company will not directly or indirectly use the proceeds of the offering of the
Securities hereunder, or lend, contribute or otherwise make available such
proceeds to any subsidiary, joint venture partner or other person or entity, for
the purpose of financing the activities of any person currently subject to any
U.S. sanctions administered by OFAC.

 

(z)  Neither the Company nor any of its subsidiaries nor, to the knowledge of
the Company, any director, officer, agent or employee of the Company or any of
its subsidiaries is aware of or has taken any action, directly or indirectly,
that would result in a violation by such persons of the Foreign Corrupt
Practices Act of 1977, as amended,

 

8

--------------------------------------------------------------------------------


 

and the rules and regulations thereunder (the “FCPA”), including, without
limitation, making use of the mails or any means or instrumentality of
interstate commerce corruptly in furtherance of an offer, payment, promise to
pay or authorization of the payment of any money, or other property, gift,
promise to give, or authorization of the giving of anything of value to any
“foreign official” (as such term is defined in the FCPA) or any foreign
political party or official thereof or any candidate for foreign political
office, in contravention of the FCPA; and the Company and its subsidiaries have
conducted their businesses in compliance in all material respects with the FCPA
and have instituted and maintain policies and procedures designed to ensure, and
which are reasonably expected to continue to ensure, continued compliance in all
material respects therewith.

 

(aa)  The Company and its subsidiaries and their respective officers and
directors are in compliance in all material respects with the applicable
provisions of the Sarbanes-Oxley Act of 2002 (the “Sarbanes-Oxley Act,” which
term, as used herein, includes the rules and regulations of the Commission
promulgated thereunder).

 

Any certificate signed by any officer of the Company and delivered to the
Representative or counsel for the Underwriters in connection with the offering
of the Securities shall be deemed a representation and warranty by the Company,
as to matters covered thereby, to each Underwriter.

 

2.  Purchase and Sale.  (a)  Subject to the terms and conditions and in reliance
upon the representations and warranties set forth herein, the Company agrees to
sell to each Underwriter, and each Underwriter agrees, severally and not
jointly, to purchase from the Company, at the purchase price of 97.25% of the
principal amount thereof, plus accrued interest, if any, from September 20, 2010
to the Closing Date, the principal amount of Underwritten Securities set forth
opposite such Underwriter’s name on Schedule I hereto.

 

(b)  Subject to the terms and conditions and in reliance upon the
representations and warranties set forth herein, the Company hereby grants an
option to the several Underwriters to purchase, severally and not jointly, the
Option Securities at the same purchase price as the Underwriters shall pay for
the Underwritten Securities, plus accrued interest, if any, from September 20,
2010 to the settlement date for the Option Securities.  Said option may be
exercised only to cover over-allotments in the sale of the Underwritten
Securities by the Underwriters.  Said option may be exercised for 30 days after
the date hereof and may be exercised in whole or in part from time to time upon
written notice by the Representative to the Company setting forth the principal
amount of Option Securities as to which the several Underwriters are exercising
the option and the settlement date.  Delivery of the Option Securities, and
payment therefor, shall be made as provided in Section 3 hereof.  The principal
amount of Option Securities to be purchased by each Underwriter shall be the
same percentage of the total principal amount of Option Securities to be
purchased by the several Underwriters as such Underwriter is purchasing of the
Underwritten Securities, subject to such adjustments as you in your absolute
discretion shall make to eliminate any fractional Securities.

 

3.  Delivery and Payment.  Delivery of and payment for the Underwritten
Securities and the Option Securities (if the option provided for in
Section 2(b) hereof shall have been exercised on or before the third Business
Day prior to the Closing Date) shall be made at

 

9

--------------------------------------------------------------------------------


 

10:00 AM, New York City time, on September 20, 2010, or at such time on such
later date not more than three Business Days after the foregoing date as the
Representative shall designate, which date and time may be postponed by
agreement between the Representative and the Company or as provided in Section 9
hereof (such date and time of delivery and payment for the Securities being
herein called the “Closing Date”).  Delivery of the Securities shall be made to
the Representative for the respective accounts of the several Underwriters
against payment by the several Underwriters through the Representative of the
purchase price thereof to or upon the order of the Company by wire transfer
payable in same-day funds to an account specified by the Company.  Delivery of
the Underwritten Securities and the Option Securities shall be made through the
facilities of The Depository Trust Company unless the Representative shall
otherwise instruct.

 

If the option provided for in Section 2(b) hereof is exercised after the third
Business Day prior to the Closing Date, the Company will deliver the Option
Securities (at the expense of the Company) to the Representative, at One Bryant
Park, New York, New York, on the date specified by the Representative (which
shall be within three Business Days after exercise of said option) for the
respective accounts of the several Underwriters, against payment by the several
Underwriters through the Representative of the purchase price thereof to or upon
the order of the Company by wire transfer payable in same-day funds to an
account specified by the Company.  If settlement for the Option Securities
occurs after the Closing Date, the Company will deliver to the Representative on
the settlement date for the Option Securities, and the obligation of the
Underwriters to purchase the Option Securities shall be conditioned upon receipt
of, supplemental opinions, certificates and letters confirming as of such date
the opinions, certificates and letters delivered on the Closing Date pursuant to
Section 6 hereof.

 

4.  Offering by Underwriters.  It is understood that the several Underwriters
propose to offer the Securities for sale to the public as set forth in the Final
Prospectus.

 

5.  Agreements.  The Company agrees with the several Underwriters that:

 

(a)  Prior to the termination of the offering of the Securities, the Company
will not file any amendment of the Registration Statement or supplement
(including the Final Prospectus or any preliminary prospectus) to the Basic
Prospectus unless the Company has furnished you a copy for your review prior to
filing and will not file any such proposed amendment or supplement to which you
reasonably object.  The Company will cause the Final Prospectus, properly
completed, and any supplement thereto to be filed in a form reasonably approved
by the Representative with the Commission pursuant to the applicable paragraph
of Rule 424(b) within the time period prescribed and will provide evidence
satisfactory to the Representative of such timely filing.  The Company will
promptly advise the Representative (1) when the Final Prospectus, and any
supplement thereto, shall have been filed (if required) with the Commission
pursuant to Rule 424(b), (2) when, prior to termination of the offering of the
Securities, any amendment to the Registration Statement shall have been filed or
become effective, (3) of any request by the Commission or its staff for any
amendment of the Registration Statement, or any Rule 462(b) Registration
Statement, or for any supplement to the Final Prospectus or for any additional
information, (4) of the issuance by the Commission of any stop order suspending
the effectiveness of the Registration Statement or the institution or

 

10

--------------------------------------------------------------------------------


 

threatening of any proceeding for that purpose and (5) of the receipt by the
Company of any notification with respect to the suspension of the qualification
of the Securities for sale in any jurisdiction or the institution or threatening
of any proceeding for such purpose.  The Company will use its best efforts to
prevent the issuance of any such stop order or the occurrence of any such
suspension of the Registration Statement and, upon such issuance or occurrence,
to obtain as soon as possible the withdrawal of such stop order or relief from
such occurrence or prevention, including, if necessary, by filing an amendment
to the Registration Statement or a new registration statement and using its best
efforts to have such amendment or new registration statement declared effective
as soon as practicable.

 

(b)  The Company will prepare a final term sheet, containing solely a
description of the Securities, in a form approved by the Underwriters and will
file such term sheet pursuant to Rule 433(d) within the time required by such
Rule.

 

(c)  If there occurs an event or development as a result of which the Disclosure
Package would include an untrue statement of a material fact or would omit to
state a material fact necessary in order to make the statements therein, in the
light of the circumstances then prevailing, not misleading, the Company will
notify promptly the Representative so that any use of the Disclosure Package may
cease until it is amended or supplemented.

 

(d)  If, at any time when a prospectus relating to the Securities is required to
be delivered under the Securities Act (including in circumstances where such
requirement may be satisfied pursuant to Rule 172), any event occurs as a result
of which the Final Prospectus as then supplemented would include any untrue
statement of a material fact or omit to state any material fact necessary to
make the statements therein in the light of the circumstances under which they
were made not misleading, or if it shall be necessary to amend the Registration
Statement, file a new registration statement or supplement the Final Prospectus
to comply with the Securities Act or the Exchange Act or the respective
rules thereunder, including in connection with use or delivery of the Final
Prospectus, the Company promptly will (1) notify the Representative of any such
event, (2) prepare and file with the Commission, subject to the first sentence
of paragraph (a) of this Section 5, an amendment or supplement or new
registration statement which will correct such statement or omission or effect
such compliance, (3) use its reasonable best efforts to have any amendment to
the Registration Statement or new registration statement declared effective as
soon as practicable in order to avoid any disruption in use of the Final
Prospectus and (4) supply any supplemented Final Prospectus to you in such
quantities as you may reasonably request.

 

(e)  As soon as practicable, the Company will make generally available to its
security holders an earnings statement or statements of the Company and its
subsidiaries which will satisfy the provisions of Section 11(a) of the
Securities Act and Rule 158.

 

(f)  The Company will furnish to the Representative and counsel for the
Underwriters, without charge, a conformed copy of the Registration Statement
(including exhibits thereto) and to each other Underwriter a copy of the
Registration Statement

 

11

--------------------------------------------------------------------------------


 

(without exhibits thereto) and, so long as delivery of a prospectus by an
Underwriter or dealer may be required by the Securities Act (including in
circumstances where such requirement may be satisfied pursuant to Rule 172), as
many copies of each Preliminary Prospectus, the Final Prospectus and each Issuer
Free Writing Prospectus and any supplement thereto as the Representative may
reasonably request.  The Company will pay the expenses of printing or other
production of all such documents.

 

(g)  The Company will cooperate with the Representative in arranging, at the
Company’s cost, for the qualification of the Securities for sale under the laws
of such jurisdictions as the Representative may designate and will maintain such
qualifications in effect so long as required for the sale of the Securities;
provided, however, that in connection therewith the Company shall not be
required to qualify as a foreign corporation or to execute a general consent to
service of process in any jurisdiction or subject itself to taxation in excess
of a nominal dollar amount in any such jurisdiction where it is not then
subject.  The Company promptly will advise the Representative of the receipt by
it of any notification with respect to the suspension of the qualification of
the Securities for sale in any jurisdiction or the initiation or threatening of
any proceeding for such purpose.

 

(h)  The Company agrees that, unless it obtains the prior written consent of the
Representative, and each Underwriter, severally and not jointly, agrees with the
Company that, unless it has obtained or will obtain, as the case may be, the
prior written consent of the Company, it has not made and will not make any
offer relating to the Securities that would constitute an Issuer Free Writing
Prospectus or that would otherwise constitute a “free writing prospectus” (as
defined in Rule 405) required to be filed by the Company with the Commission or
retained by the Company under Rule 433, other than the final term sheet prepared
and filed pursuant to Section 5(b) hereto; provided that the prior written
consent of the parties hereto shall be deemed to have been given in respect of
the Free Writing Prospectuses included in Schedule III hereto and any electronic
or graphic road show.  Any such free writing prospectus consented to by the
Representative or the Company is hereinafter referred to as a “Permitted Free
Writing Prospectus.”  The Company agrees that (x) it has treated and will treat,
as the case may be, each Permitted Free Writing Prospectus as an Issuer Free
Writing Prospectus and (y) it has complied and will comply, as the case may be,
with the requirements of Rules 164 and 433 applicable to any Permitted Free
Writing Prospectus, including in respect of timely filing with the Commission,
legending and record keeping.

 

(i)  The Company will not for a period of 75 days following the time of
execution of this Agreement, without the prior written consent of Merrill Lynch,
Pierce, Fenner & Smith Incorporated (“Merrill Lynch”), offer, sell, contract to
sell, pledge, or otherwise dispose of, (or enter into any transaction which is
designed to result in the disposition (whether by actual disposition or
effective economic disposition due to cash settlement or otherwise) by the
Company or any majority controlled affiliate of the Company or any person in
privity with the Company or any majority controlled affiliate of the Company)
directly or indirectly, including the filing (or participation in the filing) of
a registration statement with the Commission in respect of, or establish or
increase a put equivalent position or liquidate or decrease a call equivalent
position within the meaning of Section 

 

12

--------------------------------------------------------------------------------


 

16 of the Exchange Act, any shares of capital stock or securities convertible
into, or exchangeable for, shares of capital stock (other than the Securities)
or publicly announce an intention to effect any such transaction, except for: 
(A) Common Stock issued pursuant to any employee benefit plan, stock ownership
or stock option plan or dividend reinvestment plan in effect at the Applicable
Time or options granted pursuant to any such plan in effect at the Applicable
Time, provided that such options cannot be exercised for any remaining portion
of such 75-day period, (B) Common Stock issued in connection with the exercise
of any warrants or convertible securities outstanding at the Applicable Time,
(C) Common Stock issued to prospective employees in connection with such
employees being hired by the Company or any of its subsidiaries, (D) Common
Stock to be issued after the end of such 75-day period as direct consideration
to the sellers in any acquisition or Common Stock to be issued as direct
consideration during such 75-day period to the sellers in any acquisition with
respect to which the recipients of such Common Stock agree in writing with the
underwriters to be bound by the foregoing restrictions, (E) issuances of shares
of Common Stock and securities convertible into shares of Common Stock, in
either case issued in exchange for outstanding debt securities of the Company or
any of its subsidiaries, provided that the number of such shares of Common Stock
and the number of shares of Common Stock issuable upon conversion of such
convertible securities shall not exceed 50,000,000 shares of Common Stock in the
aggregate, (F) Common Stock sold in connection with the payment of taxes or
exercise prices relating to awards under any employee benefit plan, stock
ownership or stock incentive plan and (G) the Securities.

 

(j)  The Company will not take, directly or indirectly, any action designed to
or that would constitute or that might reasonably be expected to cause or
result, under the Exchange Act or otherwise, in stabilization or manipulation of
the price of any security of the Company to facilitate the sale or resale of the
Securities.

 

(k)  The Company will apply the net proceeds from the sale of the Securities
sold by it substantially in accordance with its statements under the caption
“Use of Proceeds” in the Disclosure Package and the Final Prospectus.

 

(l)  The Company will reserve and keep available at all times, free of
preemptive rights, the full number of shares of Common Stock issuable upon
conversion of the Securities.

 

(m)  Between the Applicable Time and the Closing Date, the Company will not do
or authorize any act or thing that would result in an adjustment of the
Conversion Rate, as defined in the Indenture.

 

13

--------------------------------------------------------------------------------


 

6.  Conditions to the Obligations of the Underwriters.  The obligations of the
Underwriters to purchase the Underwritten Securities and the Option Securities,
as the case may be, shall be subject to the accuracy of the representations and
warranties on the part of the Company contained herein as of the Applicable
Time, the Closing Date and any settlement date pursuant to Section 3 hereof, to
the accuracy of the statements of the Company made in any certificates pursuant
to the provisions hereof, to the performance by the Company of its obligations
hereunder and to the following additional conditions:

 

(a)  The Final Prospectus, and any supplement thereto, shall have been filed in
the manner and within the time period required by Rule 424(b); the final term
sheet contemplated by Section 5(b) hereto, and any other material required to be
filed by the Company pursuant to Rule 433(d) under the Act, shall have been
filed with the Commission within the applicable time periods prescribed for such
filings by Rule 433; and no stop order suspending the effectiveness of the
Registration Statement shall have been issued and no proceedings for that
purpose shall have been instituted or threatened.

 

(b)  The Company shall have requested and caused Willkie Farr & Gallagher LLP,
counsel for the Company, to have furnished to the Representative their opinion,
dated the Closing Date and addressed to the Representative on behalf of the
Underwriters, to the effect of Exhibit A.

 

(c)  The Company shall have caused Bingham McCutchen LLP, regulatory counsel for
the Company, to have furnished to the Representative their opinion, dated the
Closing Date and addressed to the Representative on behalf of the Underwriters,
to the effect of Exhibit B.

 

(d)  The Company shall have caused internal counsel for the Company to have
furnished to the Representative its opinion as to Canadian regulatory matters,
dated the Closing Date, and addressed to the Representative on behalf of the
Underwriters, to the effect of Exhibit C.

 

(e)  The Company shall have furnished to the Representative the opinion of
Thomas C. Stortz, Executive Vice President, Chief Legal Officer and Secretary of
the Company, or any Assistant General Counsel of the Company, dated the Closing
Date and addressed to the Representative on behalf of the Underwriters, to the
effect of Exhibit D.

 

(f)  The Representative shall have received from Cravath, Swaine & Moore LLP,
counsel for the Underwriters, such opinion or opinions, dated the Closing Date
and addressed to the Representative on behalf of the Underwriters, with respect
to the issuance and sale of the Securities, the Registration Statement, the
Disclosure Package, the Final Prospectus (together with any supplement thereto)
and other related matters as the Representative may reasonably require, and the
Company shall have furnished to such counsel such documents as they reasonably
request for the purpose of enabling them to pass upon such matters.

 

(g)  The Company shall have furnished to the Representative a certificate of the
Company, signed by the President and Chief Executive Officer and the Group Vice

 

14

--------------------------------------------------------------------------------


 

President and Chief Financial Officer of the Company, dated the Closing Date, to
the effect that the signers of such certificate have carefully examined the
Registration Statement, the Disclosure Package, the Final Prospectus, any
supplements or amendments thereto and this Agreement and that:

 

(i)  the representations and warranties of the Company in this Agreement that
are qualified as to materiality are true and correct and all other
representations and warranties of the Company in this Agreement are true and
correct in all material respects on and as of the Closing Date with the same
effect as if made on the Closing Date, and the Company has complied with all the
agreements and satisfied all the conditions on its part to be performed or
satisfied hereunder at or prior to the Closing Date;

 

(ii)  no stop order suspending the effectiveness of the Registration Statement
has been issued and no proceedings for that purpose have been instituted or, to
the Company’s knowledge, threatened; and

 

(iii)  since the date of the most recent financial statements included or
incorporated by reference in the Disclosure Package and the Final Prospectus
(exclusive of any supplements thereto), there has not been, singularly or in the
aggregate, any material adverse effect, in the properties, business, results of
operations, financial condition, affairs or business prospects of the Company
and its subsidiaries taken as a whole, whether or not arising from transactions
in the ordinary course of business, except as set forth in or contemplated in
the Disclosure Package and the Final Prospectus (exclusive of any supplement
thereto).

 

(h)  At the time of execution of this Agreement and at the Closing Date, the
Company shall have requested and caused KPMG LLP to furnish to the
Representative letters, dated respectively as of the time of execution of this
Agreement and as of the Closing Date, in form and substance satisfactory to the
Representative, confirming that they are independent registered accountants
within the meaning of the Securities Act and the Exchange Act and the respective
applicable rules and regulations adopted by the Commission thereunder and that
they have performed a review of the unaudited interim financial information of
the Company for the three-month period ended March 31, 2010 and the six-month
period ended June 30, 2010, and as at March 31, 2010 and June 30, 2010, in
accordance with Statement on Auditing Standards No. 100, and stating in effect
that:

 

(i)  in their opinion the audited financial statements and financial statement
schedules included or incorporated by reference in the Registration Statement,
the Preliminary Prospectus and the Final Prospectus and reported on by them
comply as to form in all material respects with the applicable accounting
requirements of the Securities Act and the Exchange Act and the related
rules and regulations adopted by the Commission;

 

15

--------------------------------------------------------------------------------


 

(ii)  on the basis of a reading of the latest unaudited financial statements
made available by the Company and its subsidiaries; their limited review, in
accordance with the standards established under Statement on Auditing Standards
No. 100, of the unaudited interim financial information for the three-month
period ended March 31, 2010 and the six-month period ended June 30, 2010, and as
at March 31, 2010 and June 30, 2010; carrying out certain specified procedures
(but not an examination in accordance with generally accepted auditing
standards) which would not necessarily reveal matters of significance with
respect to the comments set forth in such letter; a reading of the minutes of
the meetings of the stockholders, directors and audit and compensation
committees of the Company and the Subsidiaries; and inquiries of certain
officials of the Company who have responsibility for financial and accounting
matters of the Company and its subsidiaries as to transactions and events
subsequent to December 31, 2009, nothing came to their attention which caused
them to believe that:

 

(A)                               any unaudited financial statements included or
incorporated by reference in the Registration Statement, the Preliminary
Prospectus and the Final Prospectus do not comply as to form in all material
respects with applicable accounting requirements of the Securities Act and with
the related rules and regulations adopted by the Commission with respect to
financial statements included or incorporated by reference in quarterly reports
on Form 10-Q under the Exchange Act; and said unaudited financial statements are
not in conformity with generally accepted accounting principles applied on a
basis substantially consistent with that of the audited financial statements
included or incorporated by reference in the Registration Statement, the
Preliminary Prospectus and the Final Prospectus; or

 

(B)                               with respect to the period subsequent to
June 30, 2010, there were any changes, at a specified date not more than five
days prior to the date of the letter, in the long-term debt of the Company and
its subsidiaries or capital stock of the Company or decreases in the
stockholders’ equity of the Company as compared with the amounts shown on the
June 30, 2010 consolidated balance sheet included or incorporated by reference
in the Registration Statement, the Preliminary Prospectus and the Final
Prospectus, or for the period from July 1, 2010 to such specified date there
were any increases, as compared with the corresponding period in the preceding
quarter, in net loss or loss from continuing operations before income taxes or
in total or per share amounts of net income/loss of the Company and its
subsidiaries, except in all instances for changes or increases set forth in such
letter, in which case the letter shall be accompanied by an explanation by the
Company as to the

 

16

--------------------------------------------------------------------------------


 

significance thereof unless said explanation is not deemed necessary by the
Representative; or

 

(C)                               the information included or incorporated by
reference in the Registration Statement, the Preliminary Prospectus and the
Final Prospectus in response to Regulation S-K, Item 301 (Selected Financial
Data), Item 302 (Supplementary Financial Information) and Item 402 (Executive
Compensation) and Item 503(d) (Ratio of Earnings to Fixed Charges) is not in
conformity with the applicable disclosure requirements of Regulation S-K; and

 

(iii)  they have performed certain other specified procedures as a result of
which they determined that certain information of an accounting, financial or
statistical nature (which is limited to accounting, financial or statistical
information derived from the general accounting records of the Company and its
subsidiaries) set forth in the Registration Statement, the Preliminary
Prospectus and the Final Prospectus and in Exhibit 12 to the Registration
Statement, including the information set forth under the captions “Summary”,
“Risk Factors”, “Use of Proceeds”, “Capitalization”, “Management’s Discussion
and Analysis of Financial Condition and Results of Operations”, “Business” and
“Description of the Notes” in the Preliminary Prospectus and the Final
Prospectus, the information included or incorporated by reference in Items 1, 2,
6, 7, 11, 12 and 13 of the Company’s Annual Report on Form 10-K for the fiscal
year ended December 31, 2009 incorporated by reference in the Registration
Statement, the Preliminary Prospectus and the Final Prospectus, and the
information included in the “Management’s Discussion and Analysis of Financial
Condition and Results of Operations” included or incorporated by reference in
the Company’s Quarterly Reports on Form 10-Q for the quarters ended March 31,
2010 and June 30, 2010 incorporated by reference in the Registration Statement,
the Preliminary Prospectus and the Final Prospectus agrees with the accounting
records of the Company and its subsidiaries, excluding any questions of legal
interpretation.

 

All references in this Section 6(h) to the Registration Statement, the
Preliminary Prospectus and the Final Prospectus shall be deemed to include any
amendment or supplement thereto at the date of the applicable letter.

 

(i)  Subsequent to the time of execution of this Agreement or, if earlier, the
dates as of which information is given in the Registration Statement (exclusive
of any amendment thereof), the Disclosure Package and the Final Prospectus
(exclusive of any supplement thereto), there shall not have been (i) any
increase, change or decrease specified in the letter or letters referred to in
paragraph (h) of this Section 6 or (ii) any change, or any development involving
a prospective change, in or affecting the properties, business, results of
operations, financial condition, affairs or business prospects of the Company
and its subsidiaries, taken as a whole, whether or not arising from transactions
in the ordinary course of business, except as set forth in or

 

17

--------------------------------------------------------------------------------


 

contemplated in the Disclosure Package and the Final Prospectus (exclusive of
any supplement thereto) the effect of which, in any case referred to in
clause (i) or (ii) above, is, in the sole judgment of the Representative, so
material and adverse as to make it impractical or inadvisable to proceed with
the offering or delivery of the Securities as contemplated by the Registration
Statement (exclusive of any amendment thereof), the Disclosure Package and the
Final Prospectus (in each case exclusive of any supplement thereto).

 

(j)  Subsequent to the time of execution of this Agreement, there shall not have
been (i) any decrease in the rating of any of the Company’s debt securities by
Standard & Poor’s Ratings Service, Moody’s Investors Service, Inc. or Fitch
Ratings Ltd. or (ii) any notice given of any intended or potential decrease in
any such rating or that  Standard & Poor’s Ratings Service, Moody’s Investors
Service, Inc. or Fitch Ratings Ltd. has under surveillance or review (other than
any such notice with positive implications of a possible upgrading) its rating
of the Company’s or any Subsidiary’s debt securities.

 

(k)  The shares of Common Stock initially issuable upon conversion of the
Securities shall have been listed and admitted and authorized for trading,
subject to official notice of issuance, on the Nasdaq Global Select Market, and
reasonably satisfactory evidence of such actions shall have been provided to the
Representative.

 

(l)  Prior to the Closing Date, the Company shall have furnished to the
Representative such further information, certificates and documents as the
Representative may reasonably request.

 

(m)  The Representative shall have received the letters referred to in
Section 1(w) hereof, and such letters shall remain in full force and effect at
the Closing Date.

 

If any of the conditions specified in this Section 6 shall not have been
fulfilled in all material respects when and as provided in this Agreement, or if
any of the opinions and certificates mentioned above or elsewhere in this
Agreement shall not be in all material respects reasonably satisfactory in form
and substance to the Representative and counsel for the Underwriters, this
Agreement and all obligations of the Underwriters hereunder may be canceled at,
or at any time prior to, the Closing Date by the Representative.  Notice of such
cancelation shall be given to the Company in writing or by telephone or
facsimile confirmed in writing.

 

The documents required to be delivered by this Section 6 shall be delivered at
the office of Cravath, Swaine & Moore LLP, counsel for the Underwriters, at 825
Eighth Avenue, New York, New York 10019, on the Closing Date.

 

7.  Reimbursement of Underwriters’ Expenses.  If the sale of the Securities
provided for herein is not consummated because any condition to the obligations
of the Underwriters set forth in Section 6 hereof is not satisfied, because of
any termination pursuant to Section 10 hereof or because of any refusal,
inability or failure on the part of the Company to perform any agreement herein
or comply with any provision hereof, in each case, other than by reason of a
default by any of the Underwriters, the Company will reimburse the Underwriters
severally through Merrill Lynch on demand for all reasonable out-of-pocket
expenses (including

 

18

--------------------------------------------------------------------------------


 

reasonable fees and disbursements of counsel) that shall have been incurred by
them in connection with the proposed purchase and sale of the Securities. 
Except as provided in the preceding sentence or elsewhere in this Agreement, the
Underwriters shall be responsible for all costs and expenses incurred by them in
connection with their purchase of the Securities hereunder and the resale of any
of the Securities, including, without limitation, their own out-of-pocket
lodging, meal and other “roadshow” expenses and fees and disbursements of
counsel for the Underwriters and such other “roadshow” expenses as shall be
agreed upon by the Company and the Representative.

 

8.  Indemnification and Contribution.  (a)  The Company agrees to indemnify and
hold harmless each Underwriter, the directors, officers, employees and agents of
each  Underwriter and each person who controls any Underwriter within the
meaning of either the Securities Act or the Exchange Act against any and all
losses, claims, damages or liabilities, joint or several, to which they or any
of them may become subject under the Securities Act, the Exchange Act or other
Federal or state statutory law or regulation, at common law or otherwise,
insofar as such losses, claims, damages or liabilities (or actions in respect
thereof) arise out of or are based upon any untrue statement or alleged untrue
statement of a material fact contained in the Registration Statement for the
registration of the Securities as originally filed or in any amendment thereof,
or in the Basic Prospectus, any preliminary prospectus (including the
Preliminary Prospectus), the Final Prospectus, the Disclosure Package, any
Issuer Free Writing Prospectus or the information contained in the final term
sheet prepared and filed pursuant to Section 5(b) hereof, or in any amendment
thereof or supplement thereto, or arise out of or are based upon the omission or
alleged omission to state therein a material fact required to be stated therein
or necessary to make the statements therein not misleading, and agrees to
reimburse each such indemnified party, as incurred, for any legal or other
expenses reasonably incurred by them in connection with investigating or
defending any such loss, claim, damage, liability or action; provided, however,
that the Company will not be liable in any such case to the extent that any such
loss, claim, damage or liability arises out of or is based upon any such untrue
statement or alleged untrue statement or omission or alleged omission made
therein in reliance upon and in conformity with written information furnished to
the Company by or on behalf of any Underwriter through the Representative
specifically for inclusion therein.  This indemnity agreement will be in
addition to any liability which the Company may otherwise have.

 

(b)  Each Underwriter severally and not jointly agrees to indemnify and hold
harmless the Company, each of its directors, each of its officers who signs the
Registration Statement, and each person who controls the Company within the
meaning of either the Securities Act or the Exchange Act, to the same extent as
the foregoing indemnity from the Company to each Underwriter, but only with
reference to written information relating to such Underwriter furnished to the
Company by or on behalf of such Underwriter through the Representative
specifically for inclusion in the documents referred to in the foregoing
indemnity.  This indemnity agreement will be in addition to any liability which
any Underwriter may otherwise have.  The Company acknowledges that (i) the list
of Underwriters and their respective participation in the sale of the
Securities, (ii) the sentences related to concessions and discounts, (iii) the
paragraphs related to stabilization and syndicate covering transactions,
(iv) the representations relating to offerings in the European Union, including
the United Kingdom, and (v) the paragraph related to electronic distributions of
the prospectus supplement under the heading “Underwriting” in the Preliminary
Prospectus and the Final Prospectus, constitute the

 

19

--------------------------------------------------------------------------------


 

only information furnished in writing by or on behalf of the several
Underwriters for inclusion in any Preliminary Prospectus or the Final
Prospectus.

 

(c)  Promptly after receipt by an indemnified party under this Section 8 of
notice of the commencement of any action, such indemnified party will, if a
claim in respect thereof is to be made against the indemnifying party under this
Section 8, notify the indemnifying party in writing of the commencement thereof;
but the failure so to notify the indemnifying party (i) will not relieve it from
liability under paragraph (a) or (b) above unless and to the extent it did not
otherwise learn of such action and such failure results in the forfeiture by the
indemnifying party of substantial rights and defenses and (ii) will not, in any
event, relieve the indemnifying party from any obligations to any indemnified
party other than the indemnification obligation provided in paragraph  (a) or
(b) above.  The indemnifying party shall be entitled to appoint counsel of the
indemnifying party’s choice at the indemnifying party’s expense to represent the
indemnified party in any action for which indemnification is sought (in which
case the indemnifying party shall not thereafter be responsible for the fees and
expenses of any separate counsel retained by the indemnified party or parties
except as set forth below); provided, however, that such counsel shall be
reasonably satisfactory to the indemnified party.  Notwithstanding the
indemnifying party’s election to appoint counsel to represent the indemnified
party in an action, the indemnified party shall have the right to employ
separate counsel (including local counsel), and the indemnifying party shall
bear the reasonable fees, costs and expenses of such separate counsel if (i) the
use of counsel chosen by the indemnifying party to represent the indemnified
party would present such counsel with a conflict of interest, (ii) the actual or
potential defendants in, or targets of, any such action include both the
indemnified party and the indemnifying party and the indemnified party shall
have reasonably concluded that there may be legal defenses available to it
and/or other indemnified parties which are different from or additional to those
available to the indemnifying party, (iii) the indemnifying party shall not have
employed counsel reasonably satisfactory to the indemnified party to represent
the indemnified party within a reasonable time after notice of the institution
of such action or (iv) the indemnifying party shall authorize the indemnified
party to employ separate counsel at the expense of the indemnifying party.  An
indemnifying party will not, without the prior written consent of the
indemnified parties, settle or compromise or consent to the entry of any
judgment with respect to any pending or threatened claim, action, suit or
proceeding in respect of which indemnification or contribution may be sought
hereunder (whether or not the indemnified parties are actual or potential
parties to such claim or action) unless such settlement, compromise or consent
includes an unconditional release of each indemnified party from all liability
arising out of such claim, action, suit or proceeding and does not include a
statement as to, or an admission of, fault, culpability or a failure to act by
or on behalf of an indemnified party.  It is understood, however, that the
Company shall, in connection with any one such action or separate but
substantially similar or related actions in the same jurisdiction arising out of
the same general allegations or circumstances, be liable for the reasonable fees
and expenses of only one separate firm of attorneys (in addition to any local
counsel) at any time for all such Underwriters and controlling persons, which
firm shall be designated in writing by Merrill Lynch.  An indemnifying party
shall not be liable under this Section 8 to any indemnified party regarding any
settlement or compromise or consent to the entry of any judgment with respect to
any pending or threatened claim, action, suit or proceeding in respect of which
indemnification or contribution may be sought hereunder (whether or not the
indemnified parties are actual or potential parties to such

 

20

--------------------------------------------------------------------------------


 

claim or action) unless such settlement, compromise or consent is consented to
by such indemnifying party, which consent shall not be unreasonably withheld.

 

(d)  In the event that the indemnity provided in paragraph (a) or (b) of this
Section 8 is unavailable to or insufficient to hold harmless an indemnified
party for any reason, the Company and the Underwriters severally agree to
contribute to the aggregate losses, claims, damages and liabilities (including
legal or other expenses reasonably incurred in connection with investigating or
defending same) (collectively “Losses”) to which the Company and one or more of
the Underwriters may be subject in such proportion as is appropriate to reflect
the relative benefits received by the Company on the one hand and by the
Underwriters on the other from the offering of the Securities; provided,
however, that in no case shall any Underwriter (except as may be provided in any
agreement among underwriters relating to the offering of the  Securities) be
responsible for any amount in excess of the underwriting discount or commission
applicable to the Securities purchased by such Underwriter hereunder.  If the
allocation provided by the immediately preceding sentence is unavailable for any
reason, the Company and the Underwriters severally shall contribute in such
proportion as is appropriate to reflect not only such relative benefits but also
the relative fault of the Company on the one hand and of the Underwriters on the
other in connection with the statements or omissions which resulted in such
Losses as well as any other relevant equitable considerations.  Benefits
received by the Company  shall be deemed to be equal to the total net proceeds
from the offering of the Securities (before deducting expenses) received by it,
and benefits received by the Underwriters shall be deemed to be equal to the
total underwriting discounts and commissions, in each case as set forth on the
cover page of the Final Prospectus.  Relative fault shall be determined by
reference to, among other things, whether any untrue or any alleged untrue
statement of a material fact or the omission or alleged omission to state a
material fact relates to information provided by the Company on the one hand or
the Underwriters on the other, the intent of the parties and their relative
knowledge, access to information and opportunity to correct or prevent such
untrue statement or omission.  The Company  and the Underwriters agree that it
would not be just and equitable if contribution were determined by pro rata
allocation or any other method of allocation which does not take account of the
equitable considerations referred to above.  Notwithstanding the provisions of
this paragraph (d), no person guilty of fraudulent misrepresentation (within the
meaning of Section 11(f) of the Securities Act) shall be entitled to
contribution from any person who was not guilty of such fraudulent
misrepresentation.  For purposes of this Section 8, each person who controls an
Underwriter within the meaning of either the Securities Act or the Exchange Act
and each director, officer, employee and agent of an Underwriter shall have the
same rights to contribution as such Underwriter, and each person who controls
the Company within the meaning of either the Securities Act or the Exchange Act,
each officer of the Company who shall have signed the Registration Statement and
each director of the Company shall have the same rights to contribution as the
Company, subject in each case to the applicable terms and conditions of this
paragraph (d).

 

9.  Default by an Underwriter.  If any one or more Underwriters shall fail to
purchase and pay for any of the Securities agreed to be purchased by such
Underwriter or Underwriters hereunder and such failure to purchase shall
constitute a default in the performance of its or their obligations under this
Agreement, the Representative shall have the right, within 24 hours thereafter,
to make arrangements for one or more of the non-defaulting Underwriters, or any
other underwriters, to purchase all, but not less than all, of the Securities
which the

 

21

--------------------------------------------------------------------------------


 

defaulting Underwriter or Underwriters agreed but failed to purchase, in such
amounts as may be agreed upon and upon the terms herein set forth; if, however,
the Representative shall not have completed such arrangements within such 24
hour period, then the remaining Underwriters shall be obligated severally to
take up and pay for (in the respective proportions which the amount of
Securities set forth opposite their names in Schedule I hereto bears to the
aggregate amount of Securities set forth opposite the names of all the remaining
Underwriters) the Securities which the defaulting Underwriter or Underwriters
agreed but failed to purchase; provided, however, that in the event that the
aggregate amount of Securities which the defaulting Underwriter or  Underwriters
agreed but failed to purchase shall exceed 10% of the aggregate amount of 
Securities set forth in Schedule I hereto, the remaining Underwriters shall have
the right to purchase all, but shall not be under any obligation to purchase
any, of the Securities, and if such nondefaulting Underwriters do not purchase
all the Securities, this Agreement will terminate without liability to any
nondefaulting Underwriter or the Company, except as provided in Section 11
hereof.  In the event of a default by any Underwriter as set forth in this
Section 9, the Closing Date shall be postponed for such period, not exceeding
seven Business Days, as the Representative shall determine in order that the
required changes in the Registration Statement and the Final Prospectus or in
any other documents or arrangements may be effected.  Nothing contained in this
Agreement shall relieve any defaulting Underwriter of its liability, if any, to
the Company and any nondefaulting Underwriter for damages occasioned by its
default hereunder.

 

10.  Termination.  This Agreement shall be subject to termination in the
absolute discretion of the Representative, by notice given to the Company prior
to delivery of and payment for the Securities, if at any time prior to such time
(i) trading in any of the Company’s securities shall have been suspended by the
Commission or the Nasdaq Global Select Market or trading in securities generally
on the New York Stock Exchange or the Nasdaq Global Select Market shall have
been suspended or limited or minimum prices shall have been established on such
Exchange or the Nasdaq Global Select Market, (ii) a banking moratorium shall
have been declared either by Federal or New York State authorities or
(iii) there shall have occurred any outbreak or escalation of hostilities,
declaration by the United States of a national emergency or war, or other
calamity or crisis the effect of which on financial markets is such as to make
it, in the sole judgment of the Representative, impractical or inadvisable to
proceed with the offering or delivery of the Securities as contemplated by the
Final Prospectus (exclusive of any supplement thereto).

 

11.  Representations and Indemnities to Survive.  The respective agreements,
representations, warranties, indemnities and other statements of the Company or
its officers and of the Underwriters set forth in or made pursuant to this
Agreement will remain in full force and effect, regardless of any investigation
made by or on behalf of any Underwriter or the Company or any of the officers,
directors, employees, agents or controlling persons referred to in Section 8
hereof, and will survive delivery of and payment for the Securities.  The
provisions of Sections 7, 8 and 14 hereof shall survive the termination or
cancelation of this Agreement.

 

12.  Notices.  All communications hereunder will be in writing and effective
only on receipt, and, if sent to the Underwriters, will be mailed, delivered or
sent by fax and confirmed to them, care of Merrill Lynch, Pierce, Fenner & Smith
Incorporated, at One Bryant Park, New York, New York 10036, attention of
Syndicate Department, with a copy to ECM

 

22

--------------------------------------------------------------------------------


 

Legal; or, if sent to the Company, will be mailed, delivered or sent by fax and
confirmed to it at 1025 Eldorado Boulevard, Broomfield, Colorado 80021,
attention: General Counsel.

 

13.  Successors.  This Agreement will inure to the benefit of and be binding
upon the parties hereto and their respective successors and the officers,
directors, employees, agents and controlling persons referred to in Section 8
hereof, and no other person will have any right or obligation hereunder.

 

14.  No Advisory or Fiduciary Relationship.  The Company acknowledges and agrees
that (a) the purchase and sale of the Securities pursuant to this Agreement,
including the determination of the public offering price of the Securities and
any related discounts and commissions, is an arm’s-length commercial transaction
between the Company, on the one hand, and the several Underwriters, on the other
hand, (b) in connection with the offering contemplated hereby and the process
leading to such transaction each Underwriter is and has been acting solely as a
principal and is not the agent or fiduciary of the Company, or its stockholders,
creditors, employees or any other party, (c) no Underwriter has assumed or will
assume an advisory or fiduciary responsibility in favor of the Company with
respect to the offering contemplated hereby or the process leading thereto
(irrespective of whether such Underwriter has advised or is currently advising
the Company on other matters) and no Underwriter has any obligation to the
Company with respect to the offering contemplated hereby except the obligations
expressly set forth in this Agreement, (d) the Underwriters and their respective
affiliates may be engaged in a broad range of transactions that involve
interests that differ from those of the Company, and (e) the Underwriters have
not provided any legal, accounting, regulatory or tax advice with respect to the
offering contemplated hereby and the Company has consulted its own legal,
accounting, regulatory and tax advisors to the extent it deemed appropriate.

 

15.  Integration.  This Agreement supersedes all prior agreements and
understandings (whether written or oral) between the Company and the
Underwriters, or any of them, with respect to the subject matter hereof.

 

16.  Applicable Law.  This Agreement will be governed by and construed in
accordance with the laws of the State of New York applicable to contracts made
and to be performed within the State of New York (without regard to the conflict
of law provisions thereof).

 

17.  Counterparts.  This Agreement may be signed in one or more counterparts,
each of which shall constitute an original and all of which together shall
constitute one and the same agreement.

 

18.  Headings.  The section headings used herein are for convenience only and
shall not affect the construction hereof.

 

19.  Definitions.  The terms which follow, when used in this Agreement, shall
have the meanings indicated.

 

“Applicable Time” shall mean 9:00 PM (New York City time) on the date of this
Agreement or such other time as agreed by the Company and the Representative.

 

23

--------------------------------------------------------------------------------


 

“Basic Prospectus” shall mean the prospectus referred to in Section 1(a) above
contained in the Registration Statement at the Effective Date.

 

“Business Day” shall mean any day other than a Saturday, a Sunday or a legal
holiday or a day on which banking institutions or trust companies are authorized
or obligated by law to close in New York City.

 

“Commission” shall mean the Securities and Exchange Commission.

 

“Disclosure Package” shall mean (i) the Preliminary Prospectus, as amended and
supplemented to the Applicable Time, (ii) the Issuer Free Writing Prospectus
identified in Schedule III hereto and (iii) any other Free Writing Prospectus
that the parties hereto shall hereafter expressly agree in writing to treat as
part of the Disclosure Package.

 

“Effective Date” shall mean each date and time that the Registration Statement,
any post-effective amendment or amendments thereto became or become effective.

 

“Exchange Act” shall mean the Securities Exchange Act of 1934, as amended, and
the rules and regulations of the Commission promulgated thereunder.

 

“Final Prospectus” shall mean the prospectus supplement relating to the
Securities that was first filed pursuant to Rule 424(b) after the time of
execution of this Agreement, together with the Basic Prospectus.

 

“Free Writing Prospectus” shall mean a free writing prospectus, as defined in
Rule 405.

 

“Issuer Free Writing Prospectus” shall mean an issuer free writing prospectus,
as defined in Rule 433.

 

“Preliminary Prospectus” shall mean the most recent preliminary prospectus
supplement to the Basic Prospectus which is used prior to the filing of the
Final Prospectus, together with the Basic Prospectus.

 

“Registration Statement” shall mean the Registration Statement referred to in
Section 1(a) above, including exhibits and financial statements and any
prospectus supplement relating to the Securities that is filed with the
Commission pursuant to Rule 424(b) and deemed part of such registration
statement pursuant to Rule 430B, as amended on each Effective Date and, in the
event any post-effective amendment thereto becomes effective prior to the
Closing Date, shall also mean such Registration Statement as so amended.

 

“Rule 158”, “Rule 164”, “Rule 172”, “Rule 405”, “Rule 415”, “Rule 424”,
“Rule 430B”, “Rule 433” and “Rule 503” refer to such rules under the Securities
Act.

 

“Securities Act” shall mean the Securities Act of 1933, as amended, and the
rules and regulations of the Commission promulgated thereunder.

 

24

--------------------------------------------------------------------------------


 

“Trust Indenture Act” shall mean the Trust Indenture Act of 1939, as amended,
and the rules and regulations of the Commission promulgated thereunder.

 

25

--------------------------------------------------------------------------------


 

If the foregoing is in accordance with your understanding of our agreement,
please sign and return to us the enclosed duplicate hereof, whereupon this
letter and your acceptance shall represent a binding agreement among the Company
and the several Underwriters.

 

 

Very truly yours,

 

 

 

 

 

LEVEL 3 COMMUNICATIONS, INC.

 

 

 

 

 

 

By:

/s/ Sunit Patel

 

 

Name: Sunit Patel

 

 

Title: EVP & CFO

 

--------------------------------------------------------------------------------


 

CONFIRMED AND ACCEPTED,

as of the date first above written:

 

 

MERRILL LYNCH, PIERCE, FENNER & SMITH

                              INCORPORATED

 

 

By:

/s/ Mark Bush

 

 

Name: Mark Bush

 

 

Title: Managing Director

 

 

For themselves and as Representative of the other Underwriters named in Schedule
I hereto.

 

--------------------------------------------------------------------------------


 

SCHEDULE I

 

Underwriters

 

Principal Amount of
Underwritten Securities
to be Purchased

 

 

 

 

 

Merrill Lynch, Pierce, Fenner & Smith Incorporated

 

$

61,250,000

 

Citigroup Global Markets Inc.

 

$

52,500,000

 

Morgan Stanley & Co. Incorporated

 

$

35,000,000

 

Deutsche Bank Securities Inc.

 

$

17,500,000

 

Wells Fargo Securities, LLC

 

$

8,750,000

 

 

 

 

 

Total

 

$

175,000,000

 

 

--------------------------------------------------------------------------------


 

SCHEDULE II

 

Subsidiaries

 

Level 3 Financing, Inc.

Level 3 Communications, LLC

Broadwing, LLC

TelCove Operations, LLC

WilTel Communications, LLC

Broadwing Communications, LLC

BTE Equipment, LLC

Level 3 International, Inc.

Level 3 Holdings, B.V.

Level 3 Communications Limited (UK)

Level 3 Communications GmbH (Germany)

Level 3 Holdings, Inc.

KCP, Inc.

 

--------------------------------------------------------------------------------


 

SCHEDULE III

 

Pricing Supplement dated September 14, 2010 (attached)

 

--------------------------------------------------------------------------------


 

Filed pursuant to Rule 433

Free Writing Prospectus dated September 14, 2010

Registration Statement No. 333-154976

 

LEVEL 3 COMMUNICATIONS, INC.
Pricing Term Sheet — September 14, 2010
$175,000,000 6.5% Convertible Senior Notes due 2016

 

The following information, filed pursuant to Rule 433, supplements the
Preliminary Prospectus Supplement dated September 13, 2010, to the accompanying
Prospectus dated November 4, 2008, filed as part of Registration Statement
No. 333-154976.

 

Issuer:

 

Level 3 Communications, Inc. (the “Issuer”)

 

 

 

Title of Securities:

 

6.5% Convertible Senior Notes due 2016 (the “Notes”)

 

 

 

Face (Principal Amount):

 

$175,000,000

 

 

 

Over-allotment Option:

 

$26,250,000

 

 

 

Gross Proceeds:

 

$175,000,000

 

 

 

Net Proceeds (before expenses):

 

$170,187,500

 

 

 

Maturity:

 

October 1, 2016, unless earlier converted or repurchased

 

 

 

Offer Price:

 

100%, plus accrued interest, if any, from September 20, 2010

 

 

 

Coupon:

 

6.5%

 

 

 

Interest Payment Dates:

 

April 1 and October 1

 

 

 

First Interest Payment Date:

 

April 1, 2011

 

 

 

Reference Price:

 

$0.95, the last reported sale price for the Issuer’s common stock on the Nasdaq
Global Select Market on September 14, 2010

 

 

 

Conversion Premium:

 

Approximately 30.0% over the Reference Price

 

 

 

Initial Conversion Price:

 

Approximately $1.235 per share of common stock, subject to adjustment

 

 

 

Initial Conversion Rate:

 

809.7166 shares of common stock per $1,000 principal amount of Notes, subject to
adjustment

 

 

 

Trade Date:

 

September 14, 2010

 

 

 

Settlement Date:

 

September 20, 2010

 

 

 

CUSIP/ISIN Numbers:

 

52729N BR0 / US52729NBR08

 

 

 

Sole Bookrunning Manager:

 

Merrill Lynch, Pierce, Fenner & Smith Incorporated

 

 

 

Lead Manager:

 

Citigroup Global Markets Inc.

 

 

 

Co-Managers:

 

Deutsche Bank Securities Inc.
Morgan Stanley & Co. Incorporated
Wells Fargo Securities, LLC

 

--------------------------------------------------------------------------------


 

Redemption at the Option of the Issuer:

 

After October 1, 2013, the Issuer may redeem the Notes, in whole or in part, at
its option at any time or from time to time at a redemption price equal to 100%
of the principal amount of the Notes being redeemed, plus accrued and unpaid
interest thereon (if any) to, but excluding, the applicable redemption date if
the closing sale price of the Issuer’s common stock has exceeded 150% of the
then effective conversion price (calculated by dividing $1,000 by the then
applicable conversion rate) for at least 20 trading days in any consecutive
30-day trading period ended on the trading day prior to the mailing of the
notice of redemption.

 

 

 

Adjustment to Shares Delivered upon Conversion in Connection with a Make-Whole
Premium Upon a Change in Control:

 

The following table sets forth the adjustments to the conversion rate, expressed
as a number of additional shares to be received per $1,000 in principal amount
of the Notes, in connection with a make-whole premium upon a change in control
(as defined in the Preliminary Prospectus Supplement):

 

Stock Price
on 

 

Effective Date

 

Effective
Date

 

September
20, 2010

 

October 1,
2011

 

October 1,
2012

 

October 1,
2013

 

October 1,
2014

 

October 1,
2015

 

October 1,
2016

 

$0.95

 

242.9149

 

242.9149

 

242.9149

 

242.9149

 

242.9149

 

242.9149

 

242.9149

 

$1.10

 

204.4138

 

189.9607

 

175.3535

 

170.1801

 

168.8946

 

151.4651

 

99.3743

 

$1.25

 

165.8749

 

148.8118

 

129.1106

 

115.7064

 

113.0509

 

95.4003

 

0.0000

 

$1.50

 

123.1259

 

104.8860

 

81.0359

 

53.7197

 

51.4139

 

40.2717

 

0.0000

 

$1.75

 

95.8216

 

78.2801

 

54.2374

 

14.5311

 

13.1628

 

9.7654

 

0.0000

 

$2.00

 

77.1272

 

60.2703

 

37.2919

 

0.0000

 

0.0000

 

0.0000

 

0.0000

 

$2.25

 

64.2107

 

48.8934

 

28.2658

 

0.0000

 

0.0000

 

0.0000

 

0.0000

 

$2.50

 

54.6272

 

40.8452

 

22.6452

 

0.0000

 

0.0000

 

0.0000

 

0.0000

 

$2.75

 

47.2700

 

34.9219

 

18.9416

 

0.0000

 

0.0000

 

0.0000

 

0.0000

 

$3.00

 

41.5524

 

30.4659

 

16.3827

 

0.0000

 

0.0000

 

0.0000

 

0.0000

 

$3.50

 

33.0640

 

24.1040

 

12.9784

 

0.0000

 

0.0000

 

0.0000

 

0.0000

 

$4.00

 

27.0441

 

19.7154

 

10.7101

 

0.0000

 

0.0000

 

0.0000

 

0.0000

 

$4.50

 

22.5249

 

16.4659

 

9.0346

 

0.0000

 

0.0000

 

0.0000

 

0.0000

 

$5.00

 

19.0222

 

13.9449

 

7.7225

 

0.0000

 

0.0000

 

0.0000

 

0.0000

 

 

The exact stock prices and effective dates may not be set forth in the table
above, in which case:

 

·                  If the stock price is between two stock prices in the table
or the actual effective date is between two effective dates in the table, the
amount of the conversion rate adjustment will be determined by a straight-line
interpolation between the adjustment amounts set forth for such two stock prices
or such two effective dates on the table based on a 360-day year, as applicable.

 

·                  If the stock price is greater than $5.00 per share, subject
to adjustment as of any date on which the conversion rate of the notes is
otherwise adjusted, no adjustment in the applicable conversion rate will be
made.

 

·                  If the stock price is less than $0.95 per share, subject to
adjustment as of any date on which the conversion rate of the notes is otherwise
adjusted, no adjustment in the applicable conversion rate will be made.

 

--------------------------------------------------------------------------------


 

Notwithstanding the foregoing, in no event will the conversion rate exceed
1052.6315 shares of common stock per $1,000 in principal amount of Notes, which
maximum amount is subject to adjustments in the same manner as the conversion
rate as set forth under “—Conversion Rights” in the Preliminary Prospectus
Supplement.

 

Affiliates of other underwriters have been, and may from time to time continue
to be, lenders under the Credit Agreement, and an affiliate of Wells Fargo
Securities, LLC, Wells Fargo Shareowner Services, is the transfer agent and
registrar for our common stock.

 

The Issuer has previously filed a registration statement (including a prospectus
and the related preliminary prospectus supplement) on Form S-3 with the
Securities and Exchange Commission (the “SEC”) for the offering to which this
communication relates, which registration statement became effective on
November 4, 2008.  Before you invest, you should read the preliminary prospectus
supplement to the prospectus in that registration statement, the prospectus and
the other documents the Issuer has filed with the SEC for more complete
information about the Issuer and this offering. You may get these documents for
free by visiting EDGAR on the SEC website at www.sec.gov.  Alternatively, a copy
of the prospectus supplement and the prospectus relating to this offering may
also be obtained by calling BofA Merrill Lynch at 866-500-5408.

 

--------------------------------------------------------------------------------


 

SCHEDULE IV

 

Walter Scott, Jr.

James Q. Crowe

Charles C. Miller, III

Sunit S. Patel

Jeff K. Storey

 

--------------------------------------------------------------------------------


 

EXHIBIT A

 

Opinion of
Willkie Farr & Gallagher LLP
Counsel for the Company

 

1.     Each of the Company and Level 3 Communications, LLC has been duly
incorporated or formed and is validly existing as a corporation or limited
liability company in good standing under the laws of the jurisdiction of its
incorporation or formation, and has the requisite power and authority to carry
on its business and own its properties as currently being conducted as described
in the Disclosure Package and the Final Prospectus.

 

2.     To such counsel’s knowledge, all the outstanding equity interests of
Level 3 Communications, LLC have been duly and validly authorized and are duly
issued and are fully paid and nonassessable, and except as otherwise set forth
in the Disclosure Package and the Final Prospectus, all outstanding equity
interests of Level 3 Communications, LLC are owned by the Company either
directly or through wholly owned subsidiaries, to the knowledge of such counsel,
free and clear of any agreement providing for a security interest in such equity
interests to secure any obligation and any stockholders’ agreements, voting
trusts, claims or other encumbrances (other than the pledge of the equity
interests of Level 3 Communications, LLC pursuant to the agreements the Company
and certain of its subsidiaries have entered into in connection with the senior
secured term loan described in the Disclosure Package and the Final Prospectus).

 

3.     (i) To the knowledge of such counsel, there is no pending or threatened
action, suit or proceeding by or before any court or governmental or regulatory
agency, authority or body or any arbitrator involving the Company or any of its
Subsidiaries listed on Annex I to this opinion letter or its or their property
of a character required to be disclosed in the Registration Statement which is
not adequately disclosed or incorporated by reference in the Disclosure Package
and the Final Prospectus, and (ii) to the knowledge of such counsel, there is no
contract or other document of a character required to be described in the
Registration Statement, the Preliminary Prospectus or the Final Prospectus, or
to be filed as an exhibit thereto, which is not described or filed as required;
and (iii) the statements included in the Preliminary Prospectus and the Final
Prospectus under the headings “Description of the Notes” and “Description of
Capital Stock,” insofar as such sections summarize the terms of the Securities,
the Common Stock and the Indenture, and under the heading “Material U.S. Federal
Tax Considerations,” insofar as such section summarizes matters of law, fairly
summarize in all material respects the matters therein described.

 

4.     The Registration Statement has become effective under the Securities Act;
any required filing of the Basic Prospectus, any Preliminary Prospectus and the
Final Prospectus and any supplements thereto, pursuant to Rule 424(b) has been
made in the manner and within the time period required by Rule 424(b); to the
knowledge of such counsel, no stop order suspending the effectiveness of the
Registration Statement has been issued, no proceedings for that purpose have
been instituted or threatened and the Registration Statement, the Preliminary
Prospectus and the Final Prospectus (other than the financial statements and
related schedules and other financial information contained therein or omitted
therefrom, as to which such counsel need

 

--------------------------------------------------------------------------------


 

express no opinion) appear on their face to comply as to form in all material
respects with the applicable requirements of the Securities Act and the Exchange
Act and the respective rules thereunder.

 

5.     The Company is not and, after giving effect to the offering and sale of
the Securities and the application of the proceeds thereof as described in the
Final Prospectus, will not be an “investment company” as defined in the
Investment Company Act of 1940, as amended.

 

6.     To the knowledge of such counsel, no material consent, approval,
authorization, license, certificate, permit or order of any court or
governmental agency or body is required for the execution, delivery and
performance of this Agreement and the Securities or for the consummation of the
transactions contemplated hereby or thereby, except such as may be required by
the Federal Communications Commission or similar state regulatory authorities or
under the blue sky laws of any jurisdiction in connection with the purchase and
distribution of the Securities by the Underwriters (as to which such counsel
need not opine) and such other approvals (to be specified in such opinion) as
have been obtained.

 

7.     Neither the execution and delivery of this Agreement or the Indenture,
the issue and sale of the Securities, nor the consummation of any other of the
transactions herein contemplated nor the fulfillment of the terms thereof
including the issuance of Common Stock upon conversion of the Securities, will
conflict with, result in a breach of, or constitute a default under the
(x) certificate of incorporation, by-laws or other organizational documents of
the Company or of any Subsidiary, (y) the terms of any agreement or instrument
listed on Annex II hereto, or (z) any judgment, order or regulation known to
such counsel to be applicable to the Company or any of its Subsidiaries of any
court, regulatory body, administrative agency, governmental agency, authority or
body or arbitrator having jurisdiction over the Company or any of its
Subsidiaries, except orders or regulations of the Federal Communications
Commission or similar state regulatory authorities or regulations of any state
securities commission (as to which such counsel need not opine), except, in the
case of clauses (y) and (z) for breaches or defaults that would not,
individually or in the aggregate, have a Material Adverse Effect.

 

8.     To the knowledge of such counsel, no holders of securities of the Company
have rights to the registration of such securities in connection with or as a
result of the offering and sale of the Securities under this Agreement.

 

9.     The Company’s actual authorized equity capitalization is as set forth in
the Disclosure Package and the Final Prospectus; the capital stock of the
Company conforms in all material respects to the description thereof contained
in the Disclosure Package and the Final Prospectus; the shares of Common Stock
initially issuable upon conversion of the Securities have been duly and validly
authorized, and, when issued upon conversion in accordance with the terms of the
Indenture, will be validly issued, fully paid and nonassessable; the Board of
Directors of the Company or a duly constituted committee thereof has duly and
validly adopted resolutions reserving such shares of Common Stock for issuance
upon conversion; and the holders of outstanding shares of capital stock of the
Company are not entitled to preemptive or other rights to subscribe for the
Securities under the certificate of incorporation and by-laws of the Company and
the General Corporation Law of the State of Delaware.

 

2

--------------------------------------------------------------------------------


 

10.   The Securities have been duly authorized and, when executed and
authenticated in accordance with the provisions of the Indenture and delivered
to and paid for by the Underwriters in accordance with the terms of this
Agreement, will constitute valid and legally binding obligations of the Company
entitled to the benefits of the Indenture, subject, as to enforcement, to
bankruptcy, insolvency, fraudulent transfer, reorganization, moratorium and
other laws of general applicability relating to or affecting creditors’ rights
and to general equity principles.

 

11.   The Indenture has been duly authorized, executed and delivered by the
Company and constitutes a valid and legally binding obligation of the Company,
enforceable in accordance with its terms, subject, as to enforcement, to
bankruptcy, insolvency, fraudulent transfer, reorganization, moratorium and
other laws of general applicability relating to or affecting creditors’ rights
and to general equity principles; and the Indenture has been duly qualified
under the Trust Indenture Act.

 

12.   The Company has full corporate right, power and authority to execute and
deliver this Agreement and the Supplemental Indenture and to perform its
obligations hereunder or thereunder, including the issuance of the Securities;
as of the date of its execution, the Company had full corporate right, power and
authority to execute and deliver the Base Indenture and to perform its
obligations thereunder, including the issuance of the Securities; and all
corporate action required to be taken by the Company for the due and proper
authorization, execution and delivery of this Agreement and the Indenture and
for the consummation of the transactions contemplated hereby or thereby has been
duly and validly taken.

 

13.   This Agreement has been duly authorized, validly executed and delivered by
the Company.

 

In addition, such counsel shall state that they have participated in conferences
with representatives of the Company, the Underwriters and their counsel, at
which conferences the contents of the Disclosure Package and the Final
Prospectus were discussed, and, although, except as otherwise described in
paragraph 3(iii) above, such counsel has not independently checked or verified
and does not pass upon and assumes no responsibility for the factual accuracy,
completeness or fairness of the statements contained in the Registration
Statement, the Disclosure Package or the Final Prospectus, no facts have come to
such counsel’s attention to cause them to believe that (i) at the Applicable
Time the Registration Statement contained any untrue statement of a material
fact or omitted to state any material fact required to be stated therein or
necessary to make the statements therein not misleading, (ii) at the Applicable
Time the Disclosure Package contained any untrue statement of a material fact or
omitted to state a material fact necessary in order to make the statements
therein, in the light of the circumstances under which they were made, not
misleading or (iii) the Final Prospectus as of its date or as of the Closing
Date included or includes any untrue statement of a material fact or omitted or
omits to state a material fact necessary to make the statements therein, in the
light of the circumstances under which they were made, not misleading, and with
respect to clauses (i), (ii) and (iii), in each case, other than the financial
statements and related schedules and other financial information contained
therein or omitted therefrom and other than the sections entitled “Risk
Factors—We are subject to significant regulation that could change in an adverse
manner,” “—The laws in certain countries currently do not permit us to offer
services directly in those countries” and “—

 

3

--------------------------------------------------------------------------------


 

Potential regulation of Internet service providers in the United States could
adversely affect our operations,” “Business—Regulation” included in the Final
Prospectus and comparable sections in the Company’s Exchange Act reports
incorporated in the Preliminary Prospectus and the Final Prospectus by
reference, as to which such counsel need not express a view).

 

Such opinion may be limited to the laws of the State of New York, the Federal
laws of the United States of America and the General Corporation Law and the
Limited Liability Company Act of the State of Delaware.

 

All references in this Exhibit A to the Final Prospectus shall be deemed to
include any amendment or supplement thereto at the Closing Date.  The opinion of
such counsel shall be rendered to the Underwriters at the request of the Company
and shall so state.

 

4

--------------------------------------------------------------------------------


 

ANNEX I TO EXHIBIT A

 

Subsidiaries

 

Level 3 Financing, Inc.

Level 3 Communications, LLC

Broadwing, LLC

TelCove Operations, LLC

WilTel Communications, LLC

Broadwing Communications, LLC

BTE Equipment, LLC

Level 3 International, Inc.

Level 3 Holdings, Inc.

KCP, Inc.

 

--------------------------------------------------------------------------------

 


 

ANNEX II TO EXHIBIT A

 

1.                                       Amendment Agreement, dated as of
April 16, 2009 among Level 3 Communications, Inc., Level 3 Financing, Inc., the
lenders party thereto and Merrill Lynch Capital Corporation, as agent.

 

2.                                       Credit Agreement, dated as of March 13,
2007, as amended and restated as of April 16, 2009 in the form attached to the
Amendment Agreement, among Level 3 Communications, Inc., Level 3
Financing, Inc., the lenders party thereto and Merrill Lynch Capital
Corporation, as agent.

 

3.                                       First Amendment, dated as of May 15,
2009, to the Amended and Restated Credit Agreement dated as of April 16, 2009.

 

4.                                       Amended and Restated Indenture, dated
as of July 8, 2003, between Level 3 Communications, Inc. and The Bank of New
York, as trustee.

 

5.                                       First Supplemental Indenture, dated as
of July 8, 2003, between Level 3 Communications, Inc. and The Bank of New York,
as trustee.

 

6.                                       First Supplemental Indenture, dated as
of September 20, 1999, between Level 3 Communications, Inc. and IBJ Whitehall
Bank & Trust Company, as trustee.

 

7.                                       Second Supplemental Indenture, dated as
of February 29, 2000, between Level 3 Communications, Inc. and The Bank of
New York (as successor to IBJ Whitehall Bank & Trust Company), as trustee.

 

8.                                       Supplemental Indenture, dated as of
October 20, 2004 among Level 3 Financing, Inc., Level 3 Communications, LLC and
The Bank of New York, as trustee.

 

9.                                       Indenture, dated as of October 24, 2003
among Level 3 Communications, Inc. and The Bank of New York, as trustee.

 

10.                                 First Supplemental Indenture, dated as of
February 7, 2005, by and between Level 3 Communications, Inc. and The Bank of
New York, as trustee.

 

11.                                 Indenture, dated as of December 2, 2004,
between Level 3 Communications, Inc. and The Bank of New York, as trustee.

 

12.                                 Supplemental Indenture, dated December 1,
2004, among Level 3 Financing, Inc., Level 3 Communications, Inc., Level 3
Communications, LLC and The Bank of New York, as trustee.

 

13.                                 Second Supplemental Indenture, dated as of
April 4, 2005, by and between Level 3 Communications, Inc. and The Bank of New
York, as trustee.

 

--------------------------------------------------------------------------------


 

14.                                 Third Supplemental Indenture, dated as of
June 13, 2006, between Level 3 Communications, Inc. and The Bank of New York, as
trustee, relating to Level 3 Communications, Inc.’s 3.5% Convertible Senior
Notes due 2012.

 

15.                                 Indenture, dated as of October 30, 2006,
among Level 3 Communications, Inc., Level 3 Financing, Inc., and The Bank of New
York, as trustee, relating to Level 3 Financing, Inc.’s 9.25% Senior Notes due
2014.

 

16.                                 Supplemental Indenture, dated as of
January 4, 2007, among Broadwing Financial Services, Inc., Level 3
Communications, Inc., Level 3 Financing, Inc. and The Bank of New York, as
trustee, relating to Level 3 Financing, Inc.’s 9.25% Senior Notes Due 2014.

 

17.                                 Indenture, dated as of February 14, 2007,
among Level 3 Communications, Inc., Level 3 Financing, Inc. and The Bank of New
York, as trustee, relating to Level 3 Financing, Inc.’s Floating Rate Senior
Notes due 2015.

 

18.                                 Indenture, dated as of February 14, 2007,
among Level 3 Communications, Inc., Level 3 Financing, Inc. and The Bank of New
York, as trustee, relating to Level 3 Financing, Inc.’s 8.75% Senior Notes due
2017.

 

19.                                 Amended and Restated Supplemental Indenture,
dated as of March 13, 2007, among Level 3 Financing, Inc., Level 3
Communications, Inc., Broadwing Financial Services, Inc. and The Bank of New
York, as trustee, relating to Level 3 Financing, Inc.’s 9.25% Senior Notes Due
2014.

 

20.                                 Supplemental Indenture, dated as of April 9,
2007, among Level 3 Communications, LLC, Level 3 Communications, Inc., Level 3
Financing, Inc. and The Bank of New York, as trustee, relating to Level 3
Financing, Inc.’s 9.25% Senior Notes Due 2014.

 

21.                                 Supplemental Indenture, dated as of April 9,
2007, among Level 3 Financing, Inc., Level 3 Communications, Inc., Level 3
Communications, LLC and The Bank of New York, as trustee, relating to Level 3
Financing, Inc.’s 9.25% Senior Notes Due 2014.

 

22.                                 Supplemental Indenture, dated as of May 29,
2007, among Level 3 Communications, LLC, Level 3 Communications, Inc., Level 3
Financing, Inc. and The Bank of New York, as trustee, relating to Level 3
Financing, Inc.’s 8.75% Senior Notes Due 2017.

 

23.                                 Supplemental Indenture, dated as of May 29,
2007, among Level 3 Financing, Inc., Level 3 Communications, Inc., Level 3
Communications, LLC and The Bank of New York, as trustee, relating to Level 3
Financing, Inc.’s 8.75% Senior Notes Due 2017.

 

24.                                 Supplemental Indenture, dated as of May 29,
2007, among Level 3 Communications, LLC, Level 3 Communications, Inc., Level 3
Financing, Inc. and The Bank of New York, as trustee, relating to Level 3
Financing, Inc.’s Floating Rate Senior Notes Due 2015.

 

25.                                 Supplemental Indenture, dated as of May 29,
2007, among Level 3 Financing, Inc., Level 3 Communications, Inc., Level 3
Communications, LLC and The Bank of New York, as trustee, relating to Level 3
Financing, Inc.’s Floating Rate Senior Notes Due 2015.

 

2

--------------------------------------------------------------------------------


 

26.                                 Indenture, dated as of December 24, 2008,
among Level 3 Communications, Inc. and The Bank of New York, as trustee.

 

27.                                 First Supplemental Indenture, dated as of
December 24, 2008, among Level 3 Communications, Inc. and The Bank of New York
Mellon, as trustee, relating to Level 3 Communications, Inc.’s 15% Convertible
Senior Notes Due 2013.

 

28.                                 Indenture, dated as of June 26, 2009, among
Level 3 Communications, Inc. and The Bank of New York, as trustee, relating to
Level 3 Financing, Inc.’s 7% Convertible Senior Notes Due 2015.

 

29.                                 Guarantee Agreement, dated as of March 13,
2007, as supplemented, among Level 3 Communications, Inc., the Subsidiaries
party thereto and Merrill Lynch Capital Corporation.

 

30.                                 Collateral Agreement, dated as of March 13,
2007, as supplemented, among Level 3 Financing Inc., Level 3
Communications, Inc., the Subsidiaries party thereto and Merrill Lynch Capital
Corporation.

 

31.                                 Indemnity, Subrogation and Contribution
Agreement, dated as of March 13, 2007, as supplemented, among Level 3
Communications, Inc., Level 3 Financing, Inc., the Subsidiaries party thereto
and Merrill Lynch Capital Corporation.

 

32.                                 Omnibus Offering Proceeds Note Subordination
Agreement, dated as of March 13, 2007, among Level 3 Communications, Inc., Level
3 Communications, LLC, Level 3 Financing, Inc. and the Subsidiaries party
thereto.

 

33.                                 Supplement No. 1 to Omnibus Proceeds Note
Subordination Agreement, dated as of March 13, 2007, among Level 3
Financing, Inc. and Broadwing Financial Services, Inc.

 

34.                                 Amended and Restated Loan Proceeds Note,
dated as of December 1, 2004, as amended and restated on March 13, 2007 and on
April 16, 2009, and as further amended and restated on May 15, 2009 made by
Level 3 Communications, LLC to Level 3 Financing, Inc.

 

35.                                 Amended and Restated Loan Proceeds Note
Collateral Agreement, dated as of December 1, 2004, as amended and restated on
March 13, 2007 and as further amended and restated on April 16, 2009, among
Level 3 Financing, Inc., Level 3 Communications, LLC and Merrill Lynch Capital
Corporation.

 

36.                                 Amended and Restated Loan Proceeds Note
Guarantee Agreement, dated as of January 4, 2007, as amended and restated on
March 13, 2007.

 

37.                                 Standstill Agreement, dated as of
October 26, 2009, between Level 3 Communications, Inc. and Southeastern Asset
Management, Inc., on behalf certain institutional clients.

 

3

--------------------------------------------------------------------------------


 

38.                                 Supplemental Indenture, dated as of
January 20, 2010, among Level 3 Communications, Inc., Level 3 Communications,
LLC, Level 3 Financing, Inc. and The Bank of New York Mellon, as trustee,
relating to Level 3 Financing, Inc.’s 12.25% Senior Notes Due 2013.

 

39.                                 Indenture, dated as of January 20, 2010,
among Level 3 Communications, Inc., Level 3 Financing, Inc. and The Bank of New
York Mellon, as trustee, relating to Level 3 Financing, Inc.’s 10% Senior Notes
Due 2018.

 

40.                                 Supplemental Indenture, dated as of March 
19, 2010, among Level 3 Communications, LLC, Level 3 Communications, Inc., Level
3 Financing, Inc. and The Bank of New York Mellon, as trustee, relating to Level
3 Financing, Inc.’s 10% Senior Notes Due 2018.

 

41.                                 Supplemental Indenture, dated as of March 
19, 2010, among Level 3 Communications, LLC, Level 3 Communications, Inc., Level
3 Financing, Inc. and The Bank of New York Mellon, as trustee, relating to Level
3 Financing, Inc.’s 10% Senior Notes Due 2018.

 

4

--------------------------------------------------------------------------------


 

EXHIBIT B

 

Opinion of
Bingham McCutchen LLP
Regulatory Counsel for the Company

 

1.             The licenses, permits and authorizations set forth in Attachment
A to this opinion constitute all of the material licenses, permits and
authorizations required by the Federal Communications Commission (“FCC”) and the
State Regulatory Agencies (as defined below) for the provision of
telecommunications services by the Company and the Subsidiaries as such counsel
understands those services currently to be provided based solely on the
declaration of an executive officer of the Company attached to the opinion,
where the failure to obtain or hold such license, permit or authority would
materially adversely affect the ability of the Company or the Subsidiaries to
provide such service.  To our Knowledge, none of the Company or any Subsidiary
has received any notice of proceedings relating to the revocation or
modification of any such license, certificate, permit or authorization which
singly or in the aggregate, if the subject of an unfavorable decision, ruling or
finding, would have a material adverse affect on the Company or such Subsidiary,
taken as a whole, in connection with the provision of such services.

 

2.             Except as set forth in Attachment B to this opinion, to our
Knowledge, after reasonable inquiry, neither the Company nor any of the
Subsidiaries is subject to any pending or overtly threatened in writing
proceeding, complaint or investigation before the FCC or any State Regulatory
Agency based on any alleged violation by any of the Company or the Subsidiaries
in connection with the provision of or failure to provide telecommunications
services.

 

3.             The disclosure related to the federal and state
Telecommunications Laws included in the Preliminary Prospectus and the Final
Prospectus under the headings “Risk Factors — We are subject to significant
regulation that could change in an adverse manner,” and “Risk Factors —
Potential regulation of Internet service providers in the United States could
adversely affect our operations,” and in the Company’s Annual Report on
Form 10-K for the year ending December 31, 2009, “Business — Regulation —
Federal Regulation” and “Business — Regulation — State Regulation” 
(collectively, the “Applicable Sections”) insofar such statements purport to
constitute a summary of the Telecommunications Laws fairly summarize the matters
of law therein described in all material respects.

 

4.             No material consent, approval, authorization, license,
certificate, permit or order of the FCC or any State Regulatory Agency is
required for the consummation of the transactions contemplated by the
Underwriting Agreement, the Securities or the Indenture.

 

5.             Neither the execution and delivery of the Underwriting Agreement,
the Securities or the Indenture, nor the issue and sale of the Securities
contemplated thereby will conflict with or result in a material violation of any
published order or regulation of the FCC or any State Regulatory Agency
applicable to the Company or any of the Subsidiaries, where the conflict or
violation would have a material adverse effect on the business of the Company or
the Subsidiaries, taken as a whole, in connection with the provision of
telecommunications services.

 

--------------------------------------------------------------------------------


 

Such counsel has not determined the accuracy or completeness of, nor otherwise
verified, the factual information furnished in the Disclosure Package and the
Preliminary Prospectus or the Final Prospectus, including any amendments or
supplements thereto as of the date hereof.  Such counsel has generally reviewed
and discussed with representatives of the Company and the Subsidiaries, and
counsel for those entities, the information furnished in the Disclosure Package
and the Final Prospectus, including any amendments or supplements thereto as of
the date hereof.  Although such counsel has not independently checked or
verified and is neither passing upon nor assuming any responsibility for the
factual accuracy, completeness or fairness of the statements contained in the
Disclosure Package, or the Applicable Sections of the Final Prospectus,
including any amendments or supplements thereto as of the date hereof, nothing
has become known to the attorneys who have been engaged in the review and
discussion of the information furnished in the Preliminary Prospectus and the
Final Prospectus in the course of their review and discussion that would cause
those attorneys to believe that the statements included in the Preliminary
Prospectus and the Final Prospectus, under the headings set forth in paragraph 3
above, including any amendments or supplements thereto as of the date hereof, at
the Applicable Time, or on the Closing Date contain an untrue statement of
material fact or omit to state a material fact that would make the statements
therein, in the light of the circumstances under which they were made, not
misleading.  Such counsel expresses no belief as to the statements contained
under any other heading of the Preliminary Prospectus or the Final Prospectus,
including any amendments or supplements thereto as of the date hereof.  Such
counsel expresses no belief with respect to the financial statements (and notes
and schedules thereto) and other statistical, financial or accounting data
therein included.

 

Such counsel’s opinions may be based solely on the Communications Act of 1934,
as amended, decisions of the FCC and FCC rules and regulations, comparable state
statutes governing telecommunications, and the rules and regulations of
comparable state regulatory agencies with direct regulatory jurisdiction over
telecommunications matters in the states in which the Company or the
Subsidiaries provide intrastate services (“State Regulatory Agencies”).  Such
counsel’s opinion may be limited solely to matters arising under these
authorities regarding federal common carrier telecommunications regulatory
requirements and comparable state regulatory requirements in states in which the
Company and the Subsidiaries provide intrastate telecommunications services.

 

Such counsel is a member of the Bar of the District of Columbia and is not
admitted to the bars of the states in which the State Regulatory Agencies are
located.  In rendering this opinion, such counsel has relied as to certain
matters of fact on certificates of responsible officers of the Company and
public officials.

 

All references in this Exhibit B to the Final Prospectus shall be deemed to
include any amendment or supplement thereto as of the Closing Date.  The opinion
of such counsel shall be rendered to the Underwriters at the request of the
Company and shall so state.

 

2

--------------------------------------------------------------------------------


 

EXHIBIT C

 

Opinion of
Internal Counsel for the Company Covering Canadian Regulatory Issues

 

1.                       The statements in the Preliminary Prospectus and the
Final Prospectus under the captions “Risk Factors—The laws in certain countries
currently do not permit us to offer services directly in those countries” and
“Canadian Regulation” insofar as such statements describe or summarize matters
of law or constitute legal conclusions, fairly describe or summarize all matters
referred to therein.

 

--------------------------------------------------------------------------------


 

EXHIBIT D

 

Opinion of
Thomas C. Stortz, Executive Vice President,
Chief Legal Officer and Secretary of the Company

 

1.     Each of the Subsidiaries, other than Level 3 Communications, LLC, as to
which such counsel need not opine, has been duly incorporated or formed and is
validly existing and in good standing in the jurisdiction of its incorporation
or formation, and has the requisite corporate power and authority to carry on
its business and own its properties as currently being conducted and as
described in the Disclosure Package and the Final Prospectus.

 

2.     All the outstanding shares of capital stock or other equity interests of
each Subsidiary, other than Level 3 Communications, LLC, as to which such
counsel need not opine, have been duly and validly authorized and are duly
issued and are fully paid and nonassessable, and have not been issued and are
not owned or held in violation of any statutory preemptive right of
stockholders; to the knowledge of such counsel after due inquiry, such shares or
other equity interests are not held in violation of any other preemptive right
of stockholders, and except as otherwise set forth in the Disclosure Package and
the Final Prospectus, all outstanding shares of capital stock or other equity
interests of the Subsidiaries are owned by the Company either directly or
through wholly owned Subsidiaries, to the knowledge of such counsel, after due
inquiry, free and clear of any agreement providing for a security interest in
such shares or equity interests to secure any obligation and any stockholders’
agreements, voting trusts, claims or other encumbrances (other than the pledge
of such shares or equity interests pursuant to the agreements the Company and
certain of its subsidiaries have entered into in connection with the senior
secured credit facility described in the Disclosure Package and the Final
Prospectus).

 

3.     Neither the execution and delivery of this Agreement or the Indenture,
the issue and sale of the Securities, nor the consummation of any other of the
transactions herein or therein contemplated nor the fulfillment of the terms
thereof, including the issuance of the Common Stock upon conversion of the
Securities, will conflict with, result in a breach of, or constitute a default
under the terms of any indenture or other agreement or instrument actually known
to such counsel, after due inquiry (which does not include (i) a review of all
the agreements or instruments in the Company’s files or of agreements or
instruments such counsel has not been involved with or (ii) a canvassing of the
Company’s employees), and to which the Company or any Subsidiary is a party or
bound or its property is subject.

 

4.     The information included or incorporated by reference in the Preliminary
Prospectus and the Final Prospectus under the headings “Risk
Factors—Environmental liabilities from our historical operations could be
material” and “Legal Proceedings”, insofar as such headings summarize matters of
law, fairly summarize the matters therein described.

 

Such opinion may be limited to the laws of the State of Nebraska, the Federal
laws of the United States of America and the General Corporation Law and the
Limited Liability Company Act of the State of Delaware.

 

--------------------------------------------------------------------------------


 

All references in this Exhibit D to the Final Prospectus shall be deemed to
include any amendment or supplement thereto at the Closing Date.  The opinion of
such counsel shall be rendered to the Underwriters at the request of the Company
and shall so state.

 

2

--------------------------------------------------------------------------------


 

EXHIBIT E

 

 

Dated:

 

Merrill Lynch, Pierce, Fenner & Smith

Incorporated

as Representative of the several Underwriters

One Bryant Park

New York, New York  10036

 

Ladies and Gentlemen:

 

This letter is being delivered to you in connection with a proposed Underwriting
Agreement (the “Underwriting Agreement”) between Level 3 Communications, Inc., a
Delaware corporation (the “Company”) and the Representative of the several
Underwriters named in Schedule I thereto, whereby the Underwriters have agreed
to purchase the Company’s Convertible Senior Notes due 2016 (the “Securities”),
which are convertible into shares of common stock, par value $0.01 per share
(“Common Stock”), of the Company pursuant to the Underwriting Agreement.

 

In order to induce you to purchase the Securities pursuant to the Underwriting
Agreement, the undersigned will not, without the prior written consent of
Merrill Lynch, Pierce, Fenner & Smith Incorporated, offer, sell, contract to
sell, pledge or otherwise dispose of, or file (or participate in the filing of)
a registration statement with the U.S. Securities and Exchange Commission in
respect of, or establish or increase a put equivalent position or liquidate or
decrease a call equivalent position within the meaning of Section 16 of the
Securities Exchange Act of 1934, as amended, and the rules and regulations of
the U.S. Securities and Exchange Commission promulgated thereunder with respect
to, any shares of capital stock of the Company or any securities convertible or
exercisable or exchangeable for such capital stock, or publicly announce an
intention to effect any such transaction, for a period of 75 days after the date
of the Underwriting Agreement, other than (i) shares of Common Stock disposed of
as bona fide gifts, (ii) transfers incident to estate planning matters,
including transfers of shares of Common Stock to one or more trusts for the
benefit of the undersigned or members of the undersigned’s family, (iii) 
testamentary transfers and other transfers of shares of Common Stock made
pursuant to the laws of descent and distribution and (iv) shares of Common Stock
sold in connection with the payment of taxes or exercise prices relating to
awards under any employee benefit plan, stock ownership or stock incentive plan,
provided, however, that in the case of any transfer, distribution or disposition
pursuant to clause (i), (ii) or (iii) each donee, distributee or disposition
recipient shall agree to be bound by the foregoing restrictions.

 

--------------------------------------------------------------------------------


 

If for any reason the Underwriting Agreement shall be terminated prior to the
Closing Date (as defined in the Underwriting Agreement), the agreement set forth
above shall likewise be terminated.

 

 

Very truly yours,

 

 

 

 

 

Name:

 

Address:

 

2

--------------------------------------------------------------------------------